    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 1 of 68 PageID #: 1466



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ALICIA STREET, et.al                           )
                                               )
Plaintiffs,                                    )      Cause No. 4:19-cv-02590
                                               )
        v.                                     )      Jury Trial Demanded
                                               )
LT. COL. LAWRENCE OTOOLE, et. al               )
                                               )
Defendants.                                    )

                         FIRST AMENDED CLASS ACTION COMPLAINT

        On September 17, 2017, officers from the St. Louis Metropolitan Police Department (“SLMPD”)

illegally seized and subjected Plaintiffs Alicia Street, Ronald Harris, Fudail McCain, Ashley Theis, and

Nicole Warrington (collectively “Named Plaintiffs”), and 118 other individuals (collectively “putative

class” or “Class”) (the Named Plaintiffs and the putative class are collectively “Plaintiffs”) to violence

without probable cause and in contravention of the U.S. Constitution and Missouri law. Defendant

Officers either directly violated the Named Plaintiffs and the putative class’s civil rights or conspired to

do the same. Defendant Officers1 unlawfully seized, battered, arrested, prosecuted, and inflicted emotional

distress and physical harm on the Named Plaintiffs and the putative class and/or conspired to do the same.




        1
          The term “Defendant Officers” means those officers identified in Paragraphs 6, 8-10, below.
Plaintiffs note that it has been two years since the fateful events of September 17, 2017. Despite an alleged,
ongoing investigation by the City of St. Louis and a publicly announced investigation by the Federal
Bureau of Investigation and the U.S. Attorney’s Office for the Eastern District of Missouri, the City of St.
Louis still has not produced an accurate list of the officers involved in the kettling and illegal arrest of
Plaintiffs. Plaintiffs have pled allegations against these specific Defendants based on their inclusion on
various incomplete lists provided by the City of St. Louis, the police report in this matter, and testimony
of SLMPD officers in other matters. Defendants have dismissed Defendants that the City confirmed
through discovery to have not been involved in either the planning or execution of the SLMPD kettling
arrests.

                                                          1
    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 2 of 68 PageID #: 1467



        The acts were planned, implemented, and directed by the Saint Louis Metropolitan Police

Department, the acting Chief of Police, Defendants Leyshock, Howard, Marks, Boyher, Karnowski,

Sachs, Rossomanno, and Jemerson, acting as supervisors. Before the protests on the night in question,

Defendants made plans to terrorize protesters. The plan was not designed to keep the peace, to serve the

common good, or to protect citizens. It was designed to deter free speech and assembly. It was motivated

by anger at the protesters and their message. It was, from the time it was conceived, and each time it was

ratified during the events and after, a violation of clearly established constitutional law, including the First

and Fourth Amendment.

        Defendant Officers intentionally concealed their identities using military-like tactical dress and

masks, making it exceedingly difficult to identify which Defendant Officer arrested, beat and/or used

chemical munitions on each individual Plaintiff, so each Defendant Officer currently believed to be

present at the kettling is being named in this suit. However, even if specific individual Defendant Officers

cannot be identified, it is unquestionable that all Defendants Officers acted in concert to deprive Plaintiffs

of their constitutional rights and to inflict terror on each and every one of them, as described below. It is

equally clear that the kettling required planning and approval by the Saint Louis Metropolitan Police

Department, including the acting Chief of Police. The events were a concerted, ratified plan that was not

even arguably carried out within the bounds of state law or constitutional law.

                                      JURISDICTION AND VENUE

        1.      Plaintiff brings this claim pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment to the

United States Constitution, and the First and Fourth Amendments, as incorporated as against States and

their municipal divisions through the Fourteenth Amendment.

        2.      The jurisdiction of this Court is proper, pursuant to 28 U.S.C. § 1331, because Plaintiff’s

action arises under the Constitution of the United States and § 1343(a)(3) to redress the deprivation of

rights secured by the Constitution of the United States.

                                                           2
    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 3 of 68 PageID #: 1468



       3.      Venue is proper in the United States District Court for the Eastern District of Missouri

pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims

occurred in the City of St. Louis.

       4.      Divisional venue is proper in the Eastern Division because a substantial part of the events

leading to the claims for relief arose in the City of St. Louis and Defendants reside in the Eastern Division.

E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       5.      This Court has supplemental jurisdiction over the included Missouri state law claims,

pursuant to 28 U.S.C. §1367.

       6.      Plaintiff demands a trial by jury, pursuant to Fed. R. Civ. P. 38(b).

                                                     PARTIES

       7.      Defendant Lawrence O’Toole was employed as a Lt. Colonel with the SLMPD during the

events of September 17, 2017, as detailed in this Complaint. On that date, he was the acting Chief of

Police and, along with Defendant Charlene Deeken, was responsible for all management and direction of

the SLMPD. Defendant O’Toole knew or should have known that there was no probable cause for the

arrest of Plaintiffs and that there was no legal justification to use force against Plaintiffs. Defendant

O’Toole is a department head and is covered by Article VIII, Section 5 of the Charter of the City of St.

Louis. Defendant O’Toole is sued in his individual capacity.

       8.      Defendant Charlene Deeken was employed as the Director of Public Safety for the City of

St. Louis during the events of September 17, 2017. SLMPD is a subdivision of the St. Louis Department

of Public Safety. As such, she was the direct supervisor of Defendant O’Toole. On September 17, 2017,

Defendant Deeken and Defendant O’Toole were responsible for all management and direction of the

SLMPD. Defendant Deeken is a department head and is covered by Article VIII, Section 5 of the Charter

of the City of St. Louis. Defendant Deeken is sued in her individual capacity.




                                                          3
    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 4 of 68 PageID #: 1469



       9.      Defendants Lt. Colonel Gerald Leyshock, Major Kenneth Kegel, Captain Eric Larson,

Lieutenant Kimberly Allen, Lieutenant Scott Boyher, Lieutenant Daniel Chitwood, Lieutenant Bill

Kiphart, Lieutenant Christi Marks, Lieutenant Michael Mayo, Lieutenant Timothy Sachs, Sergeant Keith

Barrett, Sergeant Ronald Bergmann, Sergeant Michael Binz, Sergeant Michael Boll, Sergeant James

Buckeridge, Sergeant Joe Carretero, Sergeant Anthony Caruso, Sergeant James Clark, Sergeant James

Clark, Sergeant Adam Duke, Sergeant Kelly Fisher, Sergeant Brandt Flowers, Sergeant Samuel Gilman,

Sergeant Patrick Haug, Sergeant Rodney Hickman, Sergeant Randy Jemerson, Sergeant Justin Johnson,

Sergeant Matthew Karnowski, Sergeant Robert Lammert, Sergeant Joe Lankford, Sergeant Robert

Laschober, Sergeant Tom Long, Sergeant Kyle Mack, Sergeant Mike Mandle, Sergeant Michael Marks,

Sergeant James Murphy, Sergeant Dennis Neal, Sergeant Patricia Nijkamp, Sergeant Kenneth Nizick,

Sergeant Donald Re, Sergeant Brian Rossomanno, Sergeant Bradley Roy, Sergeant John Sabin, Sergeant

Daniel Schulte, Sergeant Brian Seppi, Sergeant Timothy Turner, Sergeant Scott Valentine, Sergeant

Donnell Walters, Sergeant Scott Weidler, Sergeant Carolyn Wiener, and Sergeant Anthony Wozniak were

employed as senior officers with the SLMPD during the events of September 17, 2017, as detailed in this

Complaint. These Defendants supervised SLMPD Officers during the events in question and knew or

should have known that there was no probable cause for the arrest of Plaintiffs and class members and

that there was no legal justification to use force against Plaintiffs. These Defendants are sued in their

individual capacities.

       10.     Defendants Detective James Bain, Detective Kevin Bently, Detective Jason Brandhorst,

Detective Matthew Burle, Detective Daniel Chamblin, Detective Mickey Christ, Detective Tracy Cole ,

Detective Deandre Davis, Detective Jesse Dyson, Detective Bruce Edmond, Detective Richard Edwards,

Detective Amon Figgs, Detective Shaviste Grandberry, Detective Tracy Hallquist, Detective George

Henry, Detective Janika Humphrey, Detective Marilyn Johnson, Detective Paul Kosednar, Detective




                                                       4
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 5 of 68 PageID #: 1470



Douglas McClean, Detective James Stagge, Detective Thomas Strode, Detective Keaton Strong, Detective

Kelli Swinton, Detective Jarred Thacker, Detective Stephen Walsh IV, Detective Brandon Wyms, Officer

Gerald Adams, Officer Alfred Allmon, Officer Jon Amesquita, Officer John Anderson, Officer Erica

Anderson, Officer Kevin Bambrick, Officer Jermaine Banks, Officer Bryan Barton, Officer Benjamin

Bayless, Officer Matthew Bedell, Officer Jacob Bias, Officer Marcus Biggins, Officer James Binder,

Officer Anna Biondolillo, Officer Timothy Bockskopf, Officer Matthew Boester, Officer Tamarris

Bohannon, Officer Dustin Boone, Officer Christopher Bramley, Officer Brian Brewer-Moore, Officer

Lucas Brockmeyer, Officer Ryan Buscemi, Officer Michael Calcaterra, Officer Benjamin Cehic, Officer

Michael Cheli, Officer Brian Cheli, Officer Kristin Chelucci, Officer Paul Chester, Officer Marco

Christlieb, Officer Brandon Clark, Officer Daniel Clauss, Officer Thearn Clements, Officer Kanisha

Coleman, Officer Anthony Coll, Officer Bailey Colletta, Officer Julius Conner, Officer Robert Cooper,

Officer David Crocker, Officer Ian Csapo, Officer Nadja Curt, Officer Kevin Dang, Officer Steven

Daugherty, Officer Patrick Daut, Officer Jeremy Davis, Officer Emily Davis, Officer Roland Degregorio,

Officer Brian DeMatteis, Officer William Douglas, Officer Nathan Dresch, Officer Jodie Eaton, Officer

Richard Eaves, Officer Sam Edwards, Officer Matthew Eernisse, Officer Steven Fanz, Officer Brent

Fincher, Officer Steven Fischer, Officer Zachariah Foltz, Officer Sean Fortune, Officer Glennon Frigerio,

Officer Aaron Gaddis, Officer Luis Garibay, Officer Adam Garibay, Officer Jazmon Dominique Garrett,

Officer John Gentilini, Officer Ryan Gibbons, Officer Edward Gonzales, Officer Brian Gonzales, Officer

Dereck Green, Officer Shawn Griggs, Officer Kathleen Gutjahr, Officer Jonathan Haire, Officer Tom

Halfhill, Officer Joshua Hall, Officer Nicholas Harbaugh, Officer Thomas Harger, Officer James Harris

III, Officer Zeme'z Harris, Officer Amber Hawkins, Officer Henry Hayden, Officer Nicholas Hayden,

Officer Brian Hayes, Officer Randy Hays, Officer Andrew Heimberger, Officer Erin Hein, Officer Nick

Henderson, Officer Eric Henry, Officer Michael Hines, Officer Timothy Hollman, Officer Nicholas Holt,




                                                       5
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 6 of 68 PageID #: 1471



Officer Dustin Hoskins, Officer Taylor Hosna, Officer Carlus Ingram, Officer Matthew James, Officer

Jeremy Johnson, Officer Reginald Jones, Officer Courtney Jordan, Officer Michael Joyner, Officer Josh

Kamper, Officer Joseph Kerth, Officer Zohaib Khan, Officer Austin King, Officer Jeremiah Koerper,

Officer Steve Korte, Officer Ryan Kotaska, Officer Francis Koziacki, Officer David Krapf, Officer Abby

Krull, Officer Jared Krumm, Officer Steven Landers, Officer Amy Laz, Officer Lawrence Lazewski,

Officer Trenton Lee, Officer Nicholas Lee, Officer Brian Lemons, Officer Ryan Lindhorst, Officer Jeffrey

Long, Officer Ronald Ludwig, Officer Alan Malone, Officer Joseph Marcantano, Officer Joshua Martin,

Officer Sean Martini, Officer Nicholas Martorano, Officer Kevin Mataya, Officer Damon Maxwell,

Officer Collin McAnany, Officer Joshua McBee, Officer Matthew McComy, Officer Luke McDonnell,

Officer Jane McKibben, Officer Timothy McNamara, Officer Alexander Mesnage, Officer Michael

Missel, Officer Joseph Morrell, Officer Joshua Morrison, Officer John Moton, Officer Nicholas

Muehlheausler, Officer Aaron Muendlein, Officer Ryan Murphy, Officer Brian Murphy, Officer Bianca

Myers, Officer Christopher Myers, Officer Edward Napier, Officer Christopher Narez, Officer Courtney

Nash, Officer Perrin Newman, Officer Michael Niethe, Officer Carianne Noga, Officer John O'Brien,

Officer Michael O'Callaghan, Officer Uzoma Onwumere, Officer Nicola Orlando, Officer Stephe Ortinau,

Officer Eric Parrish, Officer Jamie Partee, Officer Austin Patton, Officer Keith Paulitsch, Officer Mark

Pfieffer, Officer Joseph Pierce, Officer Laquan Pierce, Officer Jaimie Pitterle, Officer Oliver Poggioli,

Officer Christina Powderly, Officer Jack Randolph, Officer Ahman Rasool, Officer Patrick Riordan,

Officer Cornell Robinson, Officer Megan Rodgers, Officer Joseph Rodriguez, Officer Stephanie Rogers,

Officer Rosa Rojas, Officer Michael Ronzio, Officer Geoffrey Rose, Officer Michael Ross, Officer Joseph

Ross , Officer Gary Ruffin, Officer Terrence Ruffin, Officer Trevor Russell, Officer Ronald Rust, Officer

Ohmed Samih, Officer Kyle Santa, Officer Joseph Scalzo, Officer Gregory Schaffer, Officer Richard

Schicker, Officer Andrew Schmick, Officer Joseph Schmitt, Officer April Schnetzer, Officer Stephen




                                                       6
    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 7 of 68 PageID #: 1472



Schroeder IV, Officer Christopher Seger, Officer Jonathan Selbert, Officer Jonathan Senf, Officer

Matthew Shaw, Officer Keith Shelton, Officer Matthew Shoults, Officer Quincy Silver, Officer Tawanna

Simms, Officer Kori Simon, Officer Elijah Simpson, Officer Sisavath Singharath, Officer Ashley Smith,

Officer Quincy Smith, Officer Jacob Stein, Officer William Stevenson, Officer Samuel Stewart, Officer

Joslyn Stone, Officer Thomas Streckfuss, Officer Brian Strehl, Officer Nathan Strickland, Officer Steven

Strohmeyer, Officer Robert Stuart, Officer Joseph Tate, Officer Solomon Thurman, Officer Anton Treis,

Officer Robert Trim, Officer William Triplett, Officer Chad Tullock, Officer Anthony Valenza, Officer

Jonathan Vanarsdale, Officer Philip VonderHeydt, Officer Erich Vonnida, Officer Nhong Vorachack,

Officer Paul Wactor, Officer Charles Wall, Officer Ramelle Wallace, Officer Martinous Vashon Walls

III, Officer Bradley Walworth, Officer Matthew Welle, Officer Duane Wells, Officer Randall Welsch,

Officer Lindsey Wethington, Officer Andre White, Officer Cristina Widbin, Officer Darnell Willis,

Officer Louis Wilson, Officer Andrew Wismar, Officer James Wood, Officer James Wooten, Officer

Samuel Zouglas, Officer Richard Zurmuehlen, and Officer James Zwilling were employed as officers with

the SLMPD during the events of September 17, 2017, as detailed in this Complaint. These Defendants

knew or should have known that there was no probable cause for the arrest of Plaintiffs and class members

and that there was no legal justification to use force against Plaintiffs.2 These Defendants are sued in their

individual capacities.


       2
        Other individuals have filed suit in the District as individual plaintiffs against the City of St.
Louis and some of these Defendant Officer, based on the mass arrest or “kettling incident” on the evening
of September 17, 2017:

       •       Fareed Alston v. City of St. Louis, et al., Cause No. 4:18-CV-01569
       •       Brian Baude v. City of St. Louis, et al., Cause No. 4:18-CV-01564
       •       Emily Davis v. City of St. Louis, et al., Cause No. 4:18-CV-01574
       •       Mark Gullet v. City of St. Louis, et al., Cause No. 4:18-CV-01571
       •       Lindsey Laird and Andre Roberts v. City of St. Louis, et al., Cause No. 4:18-CV-01567
       •       Alex Nelson and Iris Nelson v. City of St. Louis, et al., Cause No. 4:18-CV-01561
       •       Dillan Newbold v. City of St. Louis, et al., Cause No. 4:18-CV-01572

                                                          7
    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 8 of 68 PageID #: 1473



       11.       Defendants Major Daniel Howard, Lieutenant Scott Aubuchon,           Lieutenant Donnell

Moore, Lieutenant Paul, Piatchek, Sergeant Curtis Burgdorf, Sergeant Darnell Dandridge, Sergeant John

Jones, Sergeant Mark McMurry, Sergeant Michael Scego, Sergeant Timothy Schumann, Sergeant Stephen

Slama, Sergeant Cliff Sommer, Officer Rebecca Andrews, Officer Joshua Becherer, Officer Joseph Bell,

Officer Bennie Blackmon, Officer Daniel Book, Officer Timothy Boyce, Officer Joseph Busso, Officer

Brett Carlson, Officer Kyle Chandler, Officer Lance Coats, Officer Daniel Cora, Officer Bradford Ellis,

Officer Orie Figgs, Officer Michael Flatley, Officer Derrick Frye, Officer Fred Klefisch, Officer Jon Long,

Officer Nicholas Manasco, Officer Brandon Moore, Officer Aaron Mueller, Officer Ronald Oft, Officer

William Olsten 3 , Officer Lucas Roethlisberger, Officer Craig Sayer, Officer Mark Seper, Officer




       •         Mario Ortega v. City of St. Louis, et al., Cause No. 4:18-CV-01576
       •         Christopher Robertson v. City of St. Louis, et al., Cause No. 4:18-CV-01570
       •         Keith Rose v. City of St. Louis, et al., Cause No. 4:18-CV-01568
       •         Demetrius Thomas v. City of St. Louis, et al., Cause No. 4:18-CV-01566
       •         Jonathan Ziegler v. City of St. Louis, et al., Cause No. 4:18-CV-01577

       All Defendants should be on notice that they may be an unnamed “John Doe” defendant in one
or more of these matters.

       3
         Defendant Olsten is currently being prosecuted in the Circuit Court of the City of St. Louis for
three felony counts of assault for pepper spraying citizens who were peacefully exercising their First
Amendment rights to protest the actions of SLMPD at a Stockley protest that occurred 12 days later. He,
Defendant Vaughan, and Defendant Chandler are the subjects of several federal civil rights lawsuit
pending in this District at that subsequent protest:

             •   Amir Brandy v. City of St. Louis, et al., Cause No. 4:18-CV-01674
             •   Crytsal Brown v. City of St. Louis, et al., Cause No. 4:18-CV-01676
             •   Rasheen Aldridge v. City of St. Louis, et al., Cause No. 4:18-CV-01677
             •   Darryl Gray v. City of St. Louis, et al., Cause No. 4:18-CV-01678
             •   Calvin Kennedy v. City of St. Louis, et al., Cause No. 4:18-CV-01679
             •   Heather De Mian v. City of St. Louis, et al., Cause No. 4:18-CV-80
             •   Jazmin Franks v. City of St. Louis, et al., Cause No. 4:18-CV-02663


                                                        8
    Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 9 of 68 PageID #: 1474



Christopher Tanner4, Officer Matt Tesreau, Officer Ronald Vaughan, Officer Joshua Witcik, and Officer

James Wurm were employed as officers with the SLMPD during the events of September 17, 2017, as

detailed in this Complaint. These Defendants knew or should have known that there was no probable cause

for the arrest of Plaintiffs and class members and that there was no legal justification to use force against

Plaintiffs. These Defendants are sued in their individual capacities.

       12.     Defendant the City of St. Louis, Missouri (hereinafter, “City of St. Louis”) is a first class

city, and a political subdivision of the State of Missouri duly organized under the Constitution of Missouri.

       13.     SLMPD is an instrumentality of the City of St. Louis, Missouri organized and controlled

pursuant to the Statutes of the State of Missouri.

       14.     The Public Facilities Protection Corporation of the City of St. Louis insures the SLMPD.

       15.     Plaintiff Alicia Street is a resident of St. Louis County.

       16.     Plaintiff Ronald Harris is a resident of St. Louis County.

       17.     Plaintiff Fudail McCain is a resident of the City of St. Louis.

       18.     Plaintiff Ashley Theis is a resident of St. Charles County.

       19.     Plaintiff Nicole Warrington is a resident of the City of St. Louis.

                                                FACTS
                              A.     Protests Begin After Stockley Verdict

       20.     On Friday, September 15, 2017, after a four-day bench trial, a Missouri circuit court judge

acquitted Officer Jason Stockley of the first-degree murder of Anthony Lamar Smith. See Exh. A, Stockley

Verdict.

       21.     Following the announcement of the Stockley Verdict, public protests began at multiple

locations in St. Louis and surrounding communities.


       4
         Defendant Tanner is a Defendant in another federal civil rights lawsuit pending in this District
where it is alleged that he used excessive force when he shot an African-American SLMPD Officer. Green
v. City of St. Louis, Cause No. 4:19-CV-01711.

                                                         9
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 10 of 68 PageID #: 1475



        22.    To many in the St. Louis community, Officer Stockley’s acquittal was yet another example

of white St. Louis-area police officers killing African-American citizens with impunity.

        23.    Further, in the view of the protestors, the acquittal further supported their view that the

American criminal justice system does not believe that Black lives matter.

        24.    In response to the protests, St. Louis Metropolitan police officers amassed at several

protests wearing military-like tactical dress, helmets, batons, and full-body riot shields and carrying

chemicals, such as tear gas, skunk, inert smoke, pepper gas, pepper pellets, xylyl bromide, and/or similar

substances (collectively, “chemical agents”).

        25.    This is in stark contrast to SLMPD’s appearance at a multitude of other unpermitted

protests where the police themselves are not the target of the protest, including an anti-Donald Trump

march on November 13, 2016, the St. Louis Women’s March on January 21, 2017, the St. Louis

LQBTQIA March and Rally on February 22, 2017, and the St. Louis March for Science on April 22,

2017.

        26.    Virtually all of the protests relating to Stockley were non-violent.

        27.    During the Stockley protests, SLMPD police officers without warning deployed chemical

agents against individuals observing, recording, or participating in protest activity, including but not

limited to the following:

               a.      The afternoon of Friday, September 15, 2017, near the intersection of Clark and

        Tucker Avenues.

               b.      The evening of Friday, September 15, 2017, near the intersection of McPherson

        and Euclid Avenues.

               c.      The evening of Friday, September 15, 2017, near the intersection of Waterman and

        Kingshighway Boulevards.




                                                        10
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 11 of 68 PageID #: 1476



               d.     The evening of Friday, September 15, 2017, near the intersection of Lindell and

       Euclid Avenues.

               e.     The evening of Friday, September 15, 2017, near the intersection of Euclid and

       Maryland Avenues.

               f.     The evening of Friday, September 15, 2017, near the intersection of Lindell and

       Kingshighway Boulevards.

               g.     The evening of Friday, September 15, 2017, near the intersection of Euclid Avenue

       and Pershing Place.

               h.     The evening of Friday, September 15, 2017, on Hortense Place.

               i.     The evening of Sunday, September 17, 2017, near the intersection of Tucker

       Boulevard and Washington Avenue.

               j.     The evening of September 29, 2017 outside of Busch Stadium.

       28.     These incidents are consistent with the pattern and practice of SLMPD of indiscriminately

using chemical agents and force without warning or any arguable belief of legal justification in an effort

to deter free speech and assembly, when that speech opposes behavior by the police.

       29.     The purpose of the police response to the Stockley protests, including the events at issue in

this complaint, was to terrorize citizens in order to deter messages the Saint Louis Metropolitan Police

Department opposed.

       30.     Moreover, as is evident in the indictment filed in federal court by the US Attorney’s office,

the violations of Constitutional rights were planned and part of a pattern and practice by SLMPD. For

example, the following text messages were sent by police in advance of the events giving rise to this

Complaint:




                                                        11
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 12 of 68 PageID #: 1477



               a.      “The more the merrier!!! It’s gonna get IGNORANT tonight!! But it’s gonna be a

       of lot of fun beating the hell out of these shitheads once the sun goes down and nobody can tell us

       apart!!!!”

               b.      “R u guys in [South Patrol Division] prepping anything for the war tonight?”

               c.      “We reloading these fools up on prisoner busses. As they got on we all said in

       unison ‘OUR STREETS’ haha.”

               d.      “Yeah. A lot of cops gettin hurt, but it's still a blast beating people that deserve it.

       And I’m not one of the people hurt, so I’m still enjoying each night.”

               e.      “The problem is when they start acting like fools, we start beating the shit out of

       everyone on the street after we give two warnings.”

       31.     These messages are additional evidence that Defendants were motivated, before, during

and after the events described herein by a common desire to deter speech and assembly, even to punish it.

       32.     These text messages also reveal a conspiracy to hide their identities, and that police officers

viewed these interactions with citizens as a “Us v. Them” situation, rather than an effort to keep the peace

while people exercised their constitutional rights.

       33.     The text messages, and the additional behavior described in this complaint, prove that any

alleged justification for the kettling, use of chemical agents, excessive force, and arrests were pretext –

attempts to justify the illegal behavior of the Defendants.

                           B.      Post-Ferguson Federal Court Proceedings

       34.     In October 2014, SLMPD fired chemical agents at protestors on South Grand.

       35.     In November 2014, SLMPD officers fired chemical agents at protestors on South Grand as

well as into a business where peaceful protestors had congregated. SLMPD officers refused to allow the

protestors to leave.




                                                         12
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 13 of 68 PageID #: 1478



       36.     On December 11, 2014, a federal judge in this District issued a temporary restraining order

enjoining the SLMPD from enforcing any rule, policy, or practice that grants law enforcement officials

the authority or discretion to:

               (1)     utilize tear gas, inert smoke, pepper gas, or other chemical agents
       (collectively, “chemical agents”) for the purpose of dispersing groups of individuals who
       are engaged in peaceful, non-criminal activity in the City of St. Louis or in the County of
       St. Louis

                      (a)      without first issuing clear and unambiguous warnings that such chemical
               agents will be utilized;
                      (b)      without providing the individuals sufficient opportunity to heed the
               warnings and exit the area;
                      (c)      without minimizing the impact of such chemical agents on individuals who
               are complying with lawful law enforcement commands; and
                      (d)      without ensuring that there is a means of safe egress from the area that is
               available to the individuals; and

               (2)     utilize chemical agents on individuals engaged in peaceful, non-criminal
       activity in the City of St. Louis or in the County of St. Louis for the purpose of frightening
       them or punishing them for exercising their constitutional rights.

See Exh. B, Temporary Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019 (E.D. Mo. Dec. 11,

2014) at 3.

       37.     This suit was in response to SLMPD firing chemical agents into a business where peaceful

protestors had congregated without allowing the protestors to leave.

       38.     The City entered into a settlement agreement on March 25, 2015, where it agreed as

follows:

               A.      Defendants and their agents, servants, employees, and representatives, will
       not enforce any rule, policy, or practice that grants law enforcement officials the authority
       or discretion to:
                       (1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents
               (collectively, “chemical agents”) for the purpose of dispersing groups of
               individuals who are engaged in non-criminal activity:

                             (a)     without first issuing clear and unambiguous warnings that such
                       chemical agents will be utilized;



                                                        13
      Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 14 of 68 PageID #: 1479



                               (b)     without providing the individuals sufficient opportunity to heed
                       the warnings and exit the area;
                               (c)     without reasonably attempting to minimize the impact of such
                       chemical agents on individuals who are complying with lawful law
                       enforcement commands; and
                               (d)     without ensuring that there is a means of safe egress from the
                       area that is available to the individuals and announcing this means of egress to
                       the group of individuals.

                        (2)     utilize chemical agents on individuals engaged in non-criminal
                activity for the purpose of frightening them or punishing them for exercising their
                constitutional rights.

                 B.      Provided, however, that Paragraph A hereof shall not be applicable to
         situations that turn violent and persons at the scene present an imminent threat of bodily
         harm to persons or damage to property, and when law enforcement officials must defend
         themselves or other persons or property against such imminent threat.

See Exh. C, Settlement Agreement in Templeton v. Dotson, No. 4:14-cv-02019 (E.D. Mo. Mar. 25,

2015) at 1-2.

                           C.      SLMPD Violations of the Consent Decree

         39.    On May 19, 2015, in response to protests over the St. Louis Circuit Attorney’s office’s

refusal to charge another SLMPD officer for killing another African-American man, SLMPD officers

deployed chemical agents against peaceful, non-criminal protestors without warning. See Exh. D,

Transcript of Testimony, Volume 1, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Oct. 18, 2017) at

69.

         40.    On August 19, 2015, a protest occurred because SLMPD officers killed another African-

American man in the Fountain Park neighborhood. According to the testimony of Sarah Molina, a local

attorney, SLMPD officers indiscriminately used chemical agents without giving an audible and intelligible

warning at the intersection of Walton Avenue and Page Boulevard. Id. at 50-52. Molina testified that

SLMPD officers fired chemical agents at her without giving her an opportunity to leave. Id. SLMPD

officers continued using chemical agents against people fleeing the area and even fired chemical agents

at people peacefully standing on or in their own properties. Id. Thirty minutes after the protests had

                                                        14
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 15 of 68 PageID #: 1480



dissipated, SLMPD officers returned and fired chemical agents at Ms. Molina, who was standing on

property that she owns. Id.

       41.     On July 21, 2017, SLMPD officers used chemical agents against people protesting the

treatment of detainees in the St. Louis City Workhouse. Id. at 71, 91. Although a few people did engage

in unlawful activity earlier in the night, SLMPD officers pepper sprayed numerous people, none of whom

were involved in criminal activity or were even at the same location as the criminal activity. These

protesters were engaged in non-violent protesting when SLMPD officers sprayed them with chemical

agents. Id.

       42.     Defendants’ action in the instant matter follows the same script whereby SLMPD officers

violate the Constitutional rights of people expressing their First Amendment right to protest against the

police. Defendants’ pattern and practice of illegally arresting and using chemical munitions against

peaceful citizens is not only well documented but is detailed in Ahmad and Templeton.

                      D.      The Buildup to the Kettling on September 17, 2017

       43.     This pattern and practice of utilizing chemical agents on individuals engaged in peaceful,

non-criminal activity continued on September 17, 2017.

       44.     According to Defendant Rossomanno, on September 17, 2017, between 8:00 PM and 9:00

PM, a handful of individuals broke windows and destroyed flowerpots on the 900, 1000, and 1100 blocks

of Olive Street in downtown St. Louis. See Exh. E, Transcript of Testimony, Volume 2, Ahmad v. St.

Louis, No. 4:17-cv-02455 (E.D. Mo. Oct. 18, 2017) at 188.

       45.     There is no evidence nor allegations that Plaintiffs were in any way involved in this

destruction of property.

       46.     Defendants testified that Defendant Leyshock was the incident commander directing all of

the supervisors including the other named Defendants. Id. at 191.




                                                      15
     Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 16 of 68 PageID #: 1481



        47.     Defendants testified that Defendant Sachs was in direct command of the officers in tactical

gear. Id.

        48.     Defendant Rossomanno also testified that at approximately 8:48 PM the small number of

protestors present at the time were ordered to disperse and could “be subject to arrest and/or chemical

munitions.” See Exh. F, Rossomanno Declaration, Ahmad v. St. Louis, No. 4:17cv-02455 (E.D. Mo. Oct.

12, 2017), Doc. 33-6 at 4.

        49.     Defendant Rossomanno testified that a second dispersal order was given at 8:51 PM. Id. at

5.

        50.     Defendants Rossomanno and Jemerson directed people to the intersection of Washington

and Tucker, where the Defendants had already decided that they would kettle, pepper spray, beat, and

illegally arrest Plaintiff. See Exh. E at 195.

        51.     Although Defendant Sachs heard some sort of order being given, he testified that he could

not make out “exactly what was being said.” See Exh. E at 25.

                                             E.   The Kettling

        52.     Over the next two plus hours, Defendant Officers began blocking roads and directing

civilians to the intersection of Washington Avenue and Tucker Boulevard.

        53.     Defendant Karnowski testified that he and the officers under his command began to “push

(the protestors) north” toward Washington Avenue and Tucker Boulevard. See Exh. E at 125-126.

        54.     This area is home to many condominiums, apartment buildings, and businesses, including

restaurants and bars.

        55.     Defendant Sachs came up with the plan to arrest everyone present. See Exh. E at 27. He

presented his plan to Defendant Leyshock, who approved the plan. Id. The plan was to not let anyone

leave that was in the vicinity of Washington Avenue and Tucker Boulevard. Id. at 27-40.




                                                        16
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 17 of 68 PageID #: 1482



        56.     Defendants Leyshock, Sachs, Rossomanno, and Jemerson knew or should have known that

their plan to kettle the people that SLMPD directed to the intersection of Washington and Tucker and

arrest them, merely for being present, would result in arrests without probable cause and the unjustified

use of force to effectuate said arrests.

        57.     At approximately 11:15 PM or 11:20 PM, Defendant Officers began forming into lines.

        58.     This was nearly three hours after the windows and flowerpots were broken and many

blocks away from the damaged businesses.

        59.     SLMPD’s Civil Disobedience Team appeared at the scene.

        60.     A line of Defendant Officers extended across all of the street and sidewalk on Washington

Avenue one block west of Tucker Boulevard.

        61.     A line of Defendant Officers extended across all of the street and sidewalk on Tucker

Boulevard one block north of Washington Avenue.

        62.     A line of Defendant Officers extended across all of the street and sidewalk on Tucker

Boulevard one block south of Washington Avenue.

        63.     All three of these lines were comprised of Defendant Officers all wearing military-like

tactical dress, including helmets. These Defendant Officers were carrying long wooden batons and full-

body riot shields.

        64.     A fourth line of Defendant Officers extended across all of the street and sidewalk on

Washington Avenue one half block east of Tucker Boulevard.

        65.     These Defendant Officers were carrying bicycles and were being directed by Defendant

Boyher. See Exh. E at 30-31.

        66.     Each of the four lines began to approach the intersection of Washington Avenue and

Tucker Boulevard.




                                                       17
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 18 of 68 PageID #: 1483



       67.     Without further instruction or warning, Defendant Officers surrounded Downtown

residents, business patrons, protestors, observers, and members of the press, cutting off all routes of egress

- including via any sidewalk - and prohibiting the people trapped inside from leaving.

       68.     As they approached, Defendant Officers began banging batons against their riot shields

and the street in unison causing a foreboding and terrifying sound, akin to a war march.

       69.     As Defendant Officers began to close in on the citizens that SLMPD had forced into the

intersection of Washington Avenue and Tucker Boulevard, Defendant Officers blocked anyone from

leaving the area.

       70.     Video evidence shows multiple citizens approaching Defendant Officers and requesting to

be let through. These peaceful and lawful requests were not only ignored but responded to by screams of

“get back!” See Exh. G.

       71.     In addition, the closing phalanxes of Defendant Officers cut off access to all alleys and

other means of egress.

       72.     As the four lines closed, Defendant Officers trapped everyone who was within a one-block

radius of the intersection of Washington Avenue and Tucker Boulevard.

       73.     This is a law enforcement tactic known as “kettling.”

       74.     Defendant Officers kettled self-admitted protestors, residents who merely lived in the area,

people visiting businesses in the area, reporters, documentarians, a homeless person, and an even an

undercover SLMPD officer.

       75.     Video evidence even shows the officers grabbing an African-American male who was

outside of the kettle and throwing him into the kettle.

       76.     As the kettle closed, video evidence shows many individuals approaching the officers and

begging to pass.




                                                          18
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 19 of 68 PageID #: 1484



       77.     Not surprisingly, the individuals in the kettle gravitated toward the line of bicycle officers

rather than three lines of police in military gear, who were banging wooden batons against their riot

shields.

       78.     Video evidence shows individuals peacefully approaching the bicycle officers with their

hands up.

       79.     In response, the bicycle officers began to aggressively jab at the individuals using their

bicycles as battering rams.

       80.     Defendants Boyher and Karnowski were directing these Defendant Officers. See Exh. E at

30, 119, and 124. Rather than defuse the situation, Defendants Boyher and Karnowski directed Defendant

Officers under their command to use force against the peacefully assembled people and supervised the

unlawful arrests.

       81.     Almost instantly and in unison, the other individuals in the kettle put their hands in the air

as a sign of peaceful surrender.

       82.     Video shows Defendant Karnowski instigated the violence by pepper spraying a peaceful,

obedient citizen whose hands were up.

       83.     Many individuals laid prostrate on the ground. Others sat down. And others, who could not

fully get to the ground because of the mass of people inside of the kettle, got as close to the ground as

possible.

       84.     Even though video evidence shows that none of the individuals inside the kettle were acting

violently or aggressively, the individuals in the kettle were indiscriminately and repeatedly doused with

chemical agents without warning by Defendant Officers.

       85.     Many were kicked, beaten, and dragged by Defendant Officers.

       86.     Upon information and belief, Defendants Myers, Boone, Hays, and Korte arrested and beat

an undercover African-American SLMPD police officer who was near the intersection, breaking his jaw


                                                        19
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 20 of 68 PageID #: 1485



and possibly ending his career. Defendants Myers, Boone, and Korte face federal charges for their actions

on September 17, 2019. Defendant Hays pled guilty to his role in beating the officer. Defendant Colletta

pled guilty to federal charges for her attempts to cover up the beating.

       87.     Some individuals caught in the kettle had been wearing goggles because they feared the

deployment of chemical agents, based on the SLMPD’s well known pattern and practice of using chemical

agents against peaceful protestors.

       88.     Others found paper masks on the ground or other objects in order to protect themselves as

it became apparent that SLMPD was preparing to effectuate illegal and likely violent arrests.

       89.     In response, Defendant Officers roughly removed the goggles and then sprayed some of

those individuals directly in the face.

       90.     At the same time, Defendant Officers screamed derogatory and homophobic

       epithets at individuals as they were being arrested.

       91.     These punitive measures were delivered by Defendant Officers without regard to the fact

that the individuals were peaceful and compliant.

       92.     Defendant Rossomanno can be seen on video within arms-length of SLMPD officers who

were pepper spraying and beating peaceful and compliant citizens. Rather than instructing these officers

to cease violating the civil right of the citizens, Defendant Rossomanno took control of the situation and

directed the officers’ unlawful actions.

       93.     Defendant Officers used hard plastic zip ties to arrest all of the individuals.

       94.     Defendant Officers arrested 123 people that night.

       95.     During and after the arrests, Defendant Officers were observed high fiving each other,

smoking celebratory cigars, taking selfies on their personal phones with arrestees against the arrestees

will, and chanting “Whose Streets? Our Streets!”




                                                         20
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 21 of 68 PageID #: 1486



          96.   That evening, the following celebratory picture was posted on Twitter by an anonymous

person:




          97.   By the coordinated actions of the officers in circling the assembly into the kettle and the

systematic disbursement of the chemical agents, it is clear that these tactics were planned and that senior

officials of the SLMPD not only had notice of but actually sanctioned the conduct of Defendants.

          98.   Defendants’ actions did not occur randomly. Rather, Defendants decided beforehand that

they would make an example of the arrestees in an attempt to scare other citizens from exercising their

First Amendment rights to protest against the SLMPD’s actions.

          99.   The next day, Defendant O’Toole, who was the SLMPD acting Chief of Police on

September 17, 2017, reinforced the City’s ratification of the Defendants’ actions when he said, “I’m proud

to say the city of St. Louis and the police owned the night,” while standing next to St. Louis Mayor Lyda

Krewson.




                                                        21
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 22 of 68 PageID #: 1487



        100.    The day after the arrests, Mayor Krewson further validated the illegal actions of Defendant

Officers when she thanked the officers “for the outstanding job they have been doing over the last three

days.” She added that she fully supported the actions of the officers.

        101.    On November 29, 2018, Defendant Myers, Boone, Hays, and Colletta, were indicted for

their actions on September 17, 2017. Emails quoted in the indictment show that the officers were informed

ahead of time that they would be deployed wearing military-like tactical dress to conceal their identities

in order to beat protestors. This is exactly what occurred to Plaintiff, under the direct supervision and

control of Defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno.

        102.    The actions described here constitute illegal seizures, the use of excessive force, and arrest

without probable cause. The acts occurred to the entire class and constitute constitutional violations

against the entire class.

                F.          The Police Department Intentionally Ignored Its Own Policies

        103.    When detaining individuals in custody who require medical care, the City of St. Louis and

its SLMPD has established the following policy:

        PRISONERS REQUIRING MEDICAL ATTENTION (72.6.1)

        1.      A medical emergency is defined as a condition which a reasonable person would expect a
                result in loss of life or function. Examples of medical emergencies include severe bleeding,
                fractures with displacement (bone out of alignment), loss of consciousness, non-
                responsiveness, and respiratory distress, severe chest pain or severe shortness of breath.
                This list is not all-inclusive. If you have any doubts, contact the on-duty nurse at the City
                Justice Center for guidance.
         2.     Should a prisoner require emergency medical attention, whether the injury or illness
                occurred during incarceration or not, an Emergency Medical Service (EMS) unit will be
                requested to respond to the holdover for medical evaluation and if necessary conveyance
                to the hospital. EMS will determine the destination hospital. An I/LEADS report will be
                prepared documenting all treatment received by the prisoner. If immediate first aid is
                administered by a Department employee or the paramedics, the injury and treatment will
                be noted in the Prisoner’s Log Book by the booking clerk.
        3.      Should a prisoner require non-emergency medical attention, the on-duty nurse at the City
                Justice Center will be contacted for guidance.
        4.      The confidential relationship of doctor and patient extends to prisoner patients and their
                physician.


                                                         22
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 23 of 68 PageID #: 1488



       5.      In the event a prisoner is injured while in custody or shortly before being taken into
               custody, the Watch Commander will arrange to have photographs taken of any and all
               visible injuries. The photographs will be treated as physical evidence. If practical, the
               photos should be taken both prior to the application of bandages, etc., and after the injury
               has received appropriate medical attention

       PRISONER HEALTH SCREENING (72.6.3)

        The following prisoner medical “receiving screening” information will be obtained and recorded
on the Field Booking Form when prisoners are booked and verified upon their transfer to another facility
or release:

       1.      Current health and medical history of the prisoner; (72.6.3.a)
       2.      Medication taken by the prisoner; (72.6.3.b)
       3.      Known medication/drug allergies;
       4.      Behavior, including state of consciousness and mental status; and (72.6.3.c)
       5.      Body deformities, trauma markings, bruises, lesions, jaundice (a yellowness of the skin
               and whites of the eyes), and ease of movement (72.6.3.d)

       NOTE: a copy of the Field Booking Form must be attached to the computerized Arrest Register
       whenever a prisoner is transferred to the City Justice Center.

       104.    On information and belief, the SLMPD and City of St. Louis Correctional Staff failed

and/or refused to follow this policy when they provided no medical care to any of the people illegally

pepper sprayed or who were hurt by the zip-cuffs.

       105.    Defendants’ decision to ignore the policy constitutes a custom and practice of failing and/or

refusing to follow this policy designed to protect the safety and wellbeing of injured individuals in police

custody, showing a deliberate indifference by Defendants to the rights of Plaintiff and other injured

detainees.

       106.    Despite this policy, at no time between their arrest and their release from the St. Louis City

Justice Center did any police officer or other city official provide any arrestee with medical care or give

anything to them to wash the chemical agents out of their eyes, off their bodies, or off their clothes.




                                                         23
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 24 of 68 PageID #: 1489



                             G.      Arrest and Charges of Kettling Victims

       107.    Upon their release, all of the Plaintiffs were given summonses showing that they had been

charged with “failure to disperse.” They were instructed to appear at St. Louis City Municipal Court on

October 18, 2017.

       108.    They were charged as such even though Defendant Officers provided no means of egress,

denied repeated requests to be allowed to leave, and kettled the individuals.

       109.    In at least one case, a person was thrown from outside of the kettle into the kettle by

Defendant Officers and was subsequently arrested for failure to disperse.

       110.    The press release stated “[m]any of the demonstrators were peaceful, however after dark,

the agitators outnumbered the peaceful demonstrators and the unruly crowd became a mob. Multiple

businesses also sustained property damage and one officer suffered a serious injury.”

       111.    SLMPD used its Twitter account to disseminate this false statement to its approximately

70,000 followers. SLMPD subsequently deleted the tweet.

       112.    The video evidence, as the federal court observed, “shows no credible threat of force or

violence to officers or property in this mixed commercial and residential area” – much less a mob. SLMPD

also fails to mention that the “one officer who suffered a serious injury” was an undercover officer who

was pepper sprayed and beaten by Defendants Myers, Boone, and Hays hours before the unlawful kettling.

       113.    Egregiously and in an attempt to further punish its victims, the SLMPD publicly released

the addresses of Plaintiffs via Twitter.

       114.    During a preliminary injunction hearing, attorneys representing the City stated that it was

the policy of the City of St. Louis that once property damage occurs, SLMPD is justified in declaring an

unlawful assembly and then deploying chemical agents regardless of the proximity of the target

individuals in time or space to the property damage and regardless of if the people were engaged in




                                                        24
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 25 of 68 PageID #: 1490



criminal activity. According to the City, officers are justified to use chemical agents or beat and arrest

anybody merely for being close to the area, even hours after the criminal activity has occurred.

       115.    On October 13, 2017, the St. Louis City Counselor’s office issued a letter stating “[a]s of

today, the City Counselor is still reviewing the evidence against you in order to decide whether or not to

file charges and it is not anticipated that this decision will be made prior to October 18, 2017. Therefore,

you are released from any obligation to appear in Municipal Court on October 18, 2017, in connection

with the offense being considered. After a review of the matter is completed, should a decision be made

to file charges against you, you will be notified by mail of that decision and advised when and where to

appear to defend against those charges.” See Exh. H.

       116.    No members of the class have been prosecuted for the events in September 2017. This is

further evidence the events described herein were never about enforcing the law, keeping the peace, or

protecting the public. They were illegal acts, carried out with military-like planning, against citizens,

designed to inflict fear in order to deter speech and assembly.

       117.    Sadly, the plan worked. The acts of the Defendants largely deterred further lawful,

Constitutionally sanctioned protests.

                                  H.      Federal Court Injunctive Relief

       118.    On November 15, 2017, a judge in this District barred SLMPD from using many of the

tactics described in this complaint. See Exh. I, Memorandum and Order of Preliminary Injunction, Ahmad

v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017).

       119.    The Court found that “[p]rotest activity began shortly after the announcement of the verdict

on the morning of September 15, 2017. Protesters assembled in front of the state courthouse downtown

near Tucker and Market streets. They did not have a permit to protest because the City of St. Louis does

not require, and will not provide, a permit for protests.” Id. at 2.




                                                          25
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 26 of 68 PageID #: 1491



       120.    The Court found that on September 17, 2017, there was some property damage downtown

but Defendant Sachs “testified that he was unaware of any property damage occurring in the downtown

area after 8:30 PM”. Id. at 9.

       121.    The Court found that Defendant Rossomanno gave a dispersal order before 10:00 PM but

that “this order did not specify how far protesters had to go to comply with the directive to leave the area.”

Id. at 8. The Court noted that Defendant Sachs “could not say ‘exactly how far would be enough’ to

comply with this, or any, dispersal order.” Id. at 8-9.

       122.    The Court found that Defendant Sachs “testified that around 10:00 PM the decision was

made to make a mass arrest of people remaining in the area of Tucker and Washington, which is three or

four blocks away from where the earlier dispersal order was given.” Id. at 9. Yet, SLMPD continued to

“freely allowed people ingress into the area after the initial dispersal order was given.” Id. at 11.

       123.    The Court found that at approximately 11:30 PM SLMPD began a mass arrest of everyone

in the vicinity even though video evidence presented to the Court “does not shows a large crowd

congregating in the streets” and “(n)o violent activity by protesters can be observed on the video.” Id. at

10. In fact, the “scene appears calm and most people appear relaxed.” Id. at 10-11. The only signs of

disobedience seen on the video are “four to five individuals” sitting on Tucker Avenue, which was closed,

and a small group of people yelling at the police. Id. at 10.

       124.    The video was taken from approximately 10:45 PM to the time of the arrests at 11:30 PM

Id. at 12. The Court found that no audible warning could be heard on the video. Id.

       125.    The video “shows an unidentified officer walking around with a hand-held fogger shooting

pepper spray at the arrestees, who all appear to be on the ground and complying with police commands.

This officer issues no verbal commands to any arrestee, and no arrestee on the video appears to be resisting

arrest. The video shows other officers shouting at people on the ground and making threatening gestures




                                                          26
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 27 of 68 PageID #: 1492



at them with mace. An unidentified (person) lying face down on the ground is picked up by his feet by

two officers and dragged across the pavement.” Id. at 15-16.

       126.    In an attempt to defend the SLMPD’s actions, the City’s attorney “stated during closing

arguments that ‘the police have the right to tell people, at this point, we’re done for the evening; there’s

no – no more assembling; this assembly is over.’” Id. at 37. Not surprisingly, the Court did not adopt this

rationale as a basis for the arrests and the use of chemical agents.

       127.    The Court made the following findings:

               a.      Plaintiffs are likely to prevail on the merits of their claims that the policies or

       customs of defendant discussed below violate the constitutional rights of plaintiffs. Id. at 35-36.

               b.      Plaintiffs have presented sufficient evidence demonstrating that they are likely to

       prevail on their claim that defendant’s custom or policy is to permit any officer to declare an

       unlawful assembly in the absence of the force or violence requirement of St.

               Louis City Ordinance 17.16.275 and Mo. Rev. Stat. § 574.060, in violation of plaintiffs’

       First and Fourth Amendment rights. Id. at 36.

               c.      Plaintiffs’ evidence of the activities in the Washington and Tucker intersection on

       September 17, 2017, shows no credible threat of force or violence to officers or property in

       this mixed commercial and residential area. Id. at 37. (Emphasis added).

               d.      Plaintiffs have presented sufficient evidence for purposes of awarding preliminary

       injunctive relief that defendant’s custom or policy of committing discretionary authority to police

       officers to declare unlawful assemblies in the absence of any threat of force or violent activity

       provides no notice to citizens of what conduct is unlawful, and it permits officers to arbitrarily

       declare “there’s no more assembling.” Id. at 37-38. Plaintiffs have presented sufficient evidence

       at this stage of the proceedings that this discretion was in fact exercised in such a manner in

       violation of plaintiffs’ constitutional rights. Id.


                                                             27
Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 28 of 68 PageID #: 1493



           e.      Similarly, Plaintiffs have presented sufficient evidence demonstrating that they are

   likely to prevail on their claim that defendant’s custom or policy is to permit officers to issue vague

   dispersal orders to protesters exercising their first amendment rights in an arbitrary and retaliatory

   way and then to enforce those dispersal orders without sufficient notice and opportunity to comply

   before being subjected to uses of force or arrest, in violation of Plaintiffs’ First and Fourth

   Amendment rights. Id. at 39.

           f.      Plaintiffs presented sufficient, credible evidence for purposes of awarding

   preliminary injunctive relief that defendant has a custom or policy, in the absence of exigent

   circumstances, of issuing dispersal orders to citizens engaged in expressive activity critical of

   police which are either too remote in time and/or too vaguely worded to provide citizens with

   sufficient notice and a reasonable opportunity to comply, inaudible and/or not repeated with

   sufficient frequency and/or by a sufficient number of officers to provide citizens with sufficient

   notice and a reasonable opportunity to comply, contradictory and inconsistent, not uniformly

   enforced, and retaliatory. Id. at 40.

           g.      Plaintiffs have also presented sufficient evidence demonstrating that they are likely

   to prevail on their claim that defendant has a custom or policy of using chemical agents without

   warning on citizens engaged in expressive activity that is critical of police or who are recording

   police in retaliation for the exercise of their first amendment rights, in violation of the First, Fourth,

   and Fourteenth Amendments. Id. at 41.

           h.      Plaintiffs have presented sufficient, credible testimony and video evidence from

   numerous witnesses that they were maced without warning in the absence of exigent circumstances

   while they were not engaging in violent activity and either were not in defiance of police

   commands (because none were given) or were complying with those commands. Id. at 42.




                                                      28
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 29 of 68 PageID #: 1494



                i.     The City’s custom or policy of authorizing the use of hand-held mace against non-

       violent protesters with no warning or opportunity to comply and in the absence of probable cause

       or exigent circumstances impermissibly circumvents the protections afforded by the Templeton

       settlement agreement and vests individual officers with unfettered discretion to exercise that

       authority in an arbitrary and retaliatory manner in violation of constitutional rights. Id. at 43-44.

                j.     Plaintiffs’ evidence — both video and testimony — shows that officers have

       exercised their discretion in an arbitrary and retaliatory fashion to punish protesters for voicing

       criticism of police or recording police conduct. When all of the evidence is considered, plaintiffs

       have met their burden of showing that they are likely to succeed on their claim that defendant has

       a custom or policy of deploying hand held pepper spray against citizens engaged in recording

       police or in expressive activity critical of police in retaliation for the exercise of their first

       amendment rights, in violation of the First, Fourth, and Fourteenth Amendments. Id. at 44.

                k.     Plaintiffs have also presented sufficient evidence at this preliminary stage of the

       proceedings that the aforementioned customs or policies of defendant caused the violations of

       plaintiff’s constitutional rights. Id. at 44. That is because “it is well-settled law that a loss of First

       Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

       injury” and “it is always in the public interest to protect constitutional rights.” Phelps-Roper v.

       Nixon, 545 F.3d 685, 691 (8th Cir. 2008) (internal quotation marks and citations omitted),

       overruled on other grounds, Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678 (2012). Id. at

       44-45.

       128.     Upon information and belief, senior officials of the SLMPD were directing such actions

and conduct and/or tacitly accepting and encouraging such conduct by not preventing officers from

engaging in such conduct and by not disciplining them when they did engage in such actions and conduct.




                                                          29
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 30 of 68 PageID #: 1495



                                         CLASS ALLEGATIONS

       129.    The Named Plaintiffs bring this action on behalf of themselves and all others similarly

situated, for the purpose of asserting the claims alleged in this Complaint on a common basis.

       130.    The class is defined as: all people who were kettled and arrested on September 17, 2017,

at the corner of Tucker Boulevard and Washington Avenue.

       131.    A class action is a superior means by which Plaintiffs and putative class members can

challenge the City’s unlawful actions on September 17, 2017.

       132.    This action is brought and may properly be maintained as a class action pursuant to Rules

23(a)(1)-(4) and 23(b)(1) and (3) of the Federal Rules of Civil Procedure.

       133.    The case also meets the requirements of Federal Rule of Civil Procedure 23(c)(4) as it

presents core issues that, when resolved, drive resolution of liability for the class.

       134.    This action satisfies the numerosity, commonality, typicality, and adequacy requirements

of those provisions.

       135.    The class meets the requirements of Federal Rule of Civil Procedure 23(a), as follows:

               a.      The requirements of Rule 23(a)(1) are satisfied because the class is sufficiently

       numerous that joinder is impractical. There are approximately 123 class members.

               b.      The requirements of Rule 23(a)(2) are satisfied because there are questions of law

       or fact common to the class and each of the subclasses. The common questions of law include:

                       i.      whether the planning, design and implementation of the kettling of

               protestors was merely pretextual and as a result, the unlawful intent was solely to terrorize

               and instill fear in citizens so that fewer anti-police protests would take place in violation of

               citizens’ constitutional rights and Missouri law;

                       ii.     whether the Named Plaintiffs and the putative class were seized when

               Defendants herded, corralled, and trapped them in the detainment area, detained them for


                                                          30
Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 31 of 68 PageID #: 1496



         hours, deprived them the freedom to leave in violation of their Fourth Amendment rights

         to be free from unreasonable search and seizure, and other constitutional and common law

         rights;

                   iii.    whether the Named Plaintiffs and putative class were falsely imprisoned

         when kettled;

                   iv.     whether Defendants lacked the requisite probable cause to seize the Named

         Plaintiffs and the putative class, thereby violating their Fourth Amendment rights to be free

         from unreasonable search and seizure and other constitutional and common law rights;

                   v.      whether the Defendants lacked the requisite probable cause to arrest and

         take the Named Plaintiffs and the putative class into custody and detain them at the Justice

         Center, thereby violating their Fourth Amendment rights to be free from unreasonable

         search and seizure other constitutional and common law rights;

                   vi.     whether the Named Plaintiffs and the putative class were lawfully

         exercising their rights to freedom of speech, association, and assembly when standing on

         the streets and sidewalks, as guaranteed by the United States and Missouri Constitutions;

                   vii.    whether the Named Plaintiffs and the putative class who were lawfully on

         the public streets and sidewalks were acting reasonably within time, place, and manner

         restrictions;

                   viii.   whether Defendants violated the rights of the Named Plaintiffs and the

         putative class to freedom of expression, association, press, and assembly;

                   ix.     whether Defendants conspired to use excessive force, including the use of

         chemical munitions, against Named Plaintiffs and the putative class;

                   x.      whether the decision to initiate or conduct the mass arrests and the orders

         concerning the manner in which Named Plaintiffs and the putative class were to be herded,


                                                   31
Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 32 of 68 PageID #: 1497



         corralled, and trapped were made by officers of sufficient rank, authority, influence, and

         discretion that they can be deemed policymakers under Monell and its progeny;

                xi.        whether Defendants, including high ranking officials of the SLMPD,

         conspired and agreed and/or otherwise acted jointly among and between themselves to

         herd, corral, trap and unlawfully detain, arrest and imprison Named Plaintiffs and the

         putative class;

                xii.       whether the decision to use excessive force, including the use of chemical

         munitions, were made by officers of sufficient rank, authority, influence, and discretion

         that they can be deemed policymakers under Monell and its progeny;

                xiii.      whether Defendants, including high ranking officials of the SLMPD,

         conspired and agreed and/or otherwise acted jointly among and between themselves to use

         excessive force, including the use of chemical munitions, against Named Plaintiffs and the

         putative class;

                xiv.       whether Defendants maliciously prosecuted Named Plaintiffs and the

         putative class by filing false charges.

         c.     The common questions of fact include:

                i.         whether Defendants herded, corralled, trapped, and detained Named

         Plaintiffs and the putative class preventing them from leaving the detainment area;

                ii.        whether the Defendants had any legal right to require Named Plaintiff and

         the putative class to disperse;

                iii.       whether the kettling, force, and arrests were part of a cohesive plan to deter

         speech and assembly;

                iv.        whether the kettling, force, and arrests were pre-planned to occur regardless

         of the behavior of the protesters;


                                                    32
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 33 of 68 PageID #: 1498



                       v.      whether each and every defendant was part of a conspiracy to carry out the

               plan to deter speech and assembly;

                       vi.     whether the nature and extent of the training SLMPD police officers receive

               to conduct mass arrests is sufficient to protect citizens’ constitutionally guaranteed rights;

                       vii.    whether there is a tacit or de facto SLMPD policy to intimidate, abuse and

               harass demonstrators at rallies and protests when those protests have messages that are

               critical of the police.

       136.    The requirements of Rule 23(a)(3) are satisfied because Named Plaintiffs’ claims are

typical of the claims of the class they seek to represent.

       137.    The requirements of Rule 23(a)(4) are satisfied because the representative parties will fairly

and adequately protect the interest of the class they seek to represent. The Named Plaintiffs have no

interests antagonistic to those of the members of the class they seek to represent. Moreover, Named

Plaintiffs have retained counsel experienced in litigating class actions and civil rights claims.

       138.    The class meets the requirements of Rule 23(b)(l) because prosecution of separate actions

by individual members of the class would create a risk of inconsistent or incompatible standards of conduct

by the Defendants.

       139.    Additionally, the class meets the requirements of Rule 23(b)(3) because common questions

predominate over individual questions, and prosecution of this action as a class action is the superior

method of adjudication. Factors that militate in favor of certification under Rule 23(b)(3) include:

               a.      The interest of members in individually controlling the prosecution of separate

       actions is minimal and would be burdensome in view of the evidence required and costs of proving

       the claims alleged herein;




                                                         33
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 34 of 68 PageID #: 1499



               b.      It is desirable to concentrate the litigation in the United States District Court for the

       Eastern District of Missouri because the events occurred in this district and involve federally-

       protected rights; and

               c.      Certification of the class will achieve great economies of time, effort, and expense

       and promote uniformity of decisions for the members of the class, thereby making a class action

       the superior method of adjudicating this controversy;

               d.      A single action preserves court resources and avoids undue complication and costs;

               e.      A single action preserves the resources of the City of St. Louis.

                                         ALLEGATIONS (STREET)

       140.    At around 3:00 PM on September 17, 2017, Ms. Street arrived at SLMPD headquarters on

Olive Street to participate in a protest of the Stockley verdict.

       141.    Ms. Street observed a peaceful protest. Protesters were in the intersection, and SLMPD had

police vehicles blocking off the road.

       142.    Ms. Street and the other protesters marched westward, towards Jefferson Avenue, chanting

along the way. The police followed behind the march. Eventually, Ms. Street stopped marching and got

into the vehicle of a photographer she knew.

       143.    As Ms. Street and the photographer reached the intersection of Grand and Forest Park

Avenue, she saw about 30 officers dressed in riot gear, facing north. After marching and chanting for

about 10 minutes, the protesters headed back east, towards SLMPD headquarters. The protest remained

peaceful and ended at around 7:00 PM. About 60 protesters remained in the area, standing on sidewalks.

       144.    At around 8:00 PM, the remaining protesters started marching towards the Arch. Ms. Street

and another protester stayed behind to chat. About thirty minutes later, Ms. Street started walking, in an

attempt to catch up with the other protesters. Ms. Street proceeded down 10th Street, towards Washington

Avenue.


                                                          34
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 35 of 68 PageID #: 1500



       145.    Between 10:00 PM and 11:00 PM, Ms. Street observed police arrest a man who had been

conducting a live video stream. She also observed the scene of accident that was unrelated to the protest.

       146.    At around 11:00 PM, Ms. Street walked from the intersection of 8th Street and Locust

Street, towards Tucker Avenue. Only about 20 protesters remained.

       147.    Once Ms. Street reached Tucker and Locust, she saw officers dressed in riot gear and

protesters on the sidewalks. Ms. Street continued towards Tucker and Washington.

       148.    Ms. Street attempted to leave the area through what she believed to be the only remaining

means of egress: towards 14th Street. However, by the time Ms. Street reached Washington and 13th Street,

officers had blocked that path as well.

       149.    As Ms. Street and three strangers approached the line, the officers told them they could not

exit. One of those strangers was just coming home from work. Ms. Street and the others walked towards

Washington and Tucker.

       150.    The line of police screamed, “Move back!” repeatedly while moving towards Ms. Street

and everyone else present. At that point, Ms. Street knew she was trapped and that she was being arrested.

       151.    Defendant Officers started firing pepper spray and yelling for everyone to get on the

ground. Ms. Street got on the ground.

       152.    She could taste the pepper spray, so Ms. Street asked Defendant Jemerson, an SLMPD

officer she knew, if she could put the facemask she was carrying over her face. Defendant Jemerson

allowed Ms. Street to use her mask.

       153.    Yet, another officer standing behind Defendant Jemerson jabbed Ms. Street with his baton,

yelling, “We said do not move!”

       154.    The force of the officer’s blow knocked Ms. Street’s glasses from her face. She quickly

grabbed them to prevent them from breaking.




                                                       35
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 36 of 68 PageID #: 1501



          155.   After about five minutes of kneeling on the concrete, an officer zip tied Ms. Street’s hands

tight enough to cause excruciating pain.

          156.   Defendant Officers moved Ms. Street to the sidewalk in front of 314 City Bar. She waited

there for 20 minutes before she was moved to a police van and transported to the St. Louis City Justice

Center.

          157.   Defendant Officers took Ms. Street’s glasses. She was unable to see until she was released

from custody at about 11:00 am on September 18, 2017.

                                       ALLEGATIONS (HARRIS)

          158.   On Sunday, September 17, 2017, Mr. Harris and three of his cousins arrived in downtown

St. Louis to observe what they believed could be a historical event in the public outcry against police

brutality.

          159.   Mr. Harris and his cousins parked their vehicle on the parking lot at Soldier’s Memorial

between 10:00 or 10:30 PM.

          160.   The atmosphere appeared to be that of any Sunday night. Many of the protesters had

already left. Mr. Harris only noticed a handful of people outside; no one was blocking the road. Mr. Harris

and his cousins intended to observe whatever remained of the protest and then head to Nara Café and

Hookah Lounge on Washington Avenue.

          161.   Mr. Harris noticed several riot gear-clad police officers posted at each intersection he and

his cousins passed as they walked down Tucker Boulevard en route to Washington Avenue. The officers

did not speak to Mr. Harris or his cousins. Mr. Harris received no indication that he was not allowed to be

in the area.

          162.   Once Mr. Harris and his cousins reached Washington Avenue, local press asked him a few

questions. He spoke to them for about five minutes.




                                                         36
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 37 of 68 PageID #: 1502



       163.    Thereafter, Mr. Harris noticed a line of police officers moving from 14th Street towards

Tucker Boulevard. He decided to try to get back to his vehicle at that time, as he was concerned the police

were going to get aggressive.

       164.    As Mr. Harris and his cousins walked past the intersection of Olive Street and Tucker

Boulevard, another line of officers blocked their path, carrying shields and banging batons on the ground.

       165.    Mr. Harris told the officers that he and his cousins were trying to leave, but they needed to

pass the police line. The officers refused and told Mr. Harris and his cousins to walk back towards

Washington Avenue. Mr. Harris and his cousins complied.

       166.    Mr. Harris and his cousins walked back to the intersection of Tucker Boulevard and

Washington Avenue and attempted to turn right onto Washington. However, a line of bicycle officers

confronted them. Mr. Harris explained that he and his cousins were trying to leave, but the officers pushed

their bicycles towards them and ordered them to turn back around. Mr. Harris and his cousins complied.

       167.    Seeing only one remaining path, Mr. Harris and his cousins attempted to turn right onto

Tucker Boulevard. Their hopes were immediately dashed as they watched a line of officers approaching

the intersection from that direction, carrying pepper spray and shields.

       168.    With the kettle complete, officers ordered Mr. Harris and everyone else present to get onto

the ground, yelling, “You fucking activists! Get down! Get down!”

       169.    Mr. Harris immediately get down and laid on his stomach, and he urged those around him

to do the same.

       170.    Despite Mr. Harris’s compliance, one officer stood on Mr. Harris’s back. Another stood on

Mr. Harris’s neck. Simultaneously, officers sprayed Mr. Harris in the face with a continuous stream of

pepper spray that left Mr. Harris choking for air.




                                                        37
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 38 of 68 PageID #: 1503



       171.    Mr. Harris felt the officers grabbing for his arms, so he moved them to his back, allowing

them to zip tie his hands. Yet, the officers made the zip ties unbearably tight.

       172.    Additionally, the officers removed Mr. Harris’s cellphone from his hand before cuffing

him and threw Mr. Harris’s phone onto the ground. Mr. Harris has not seen his phone since.

       173.    Mr. Harris advised the officers that the ties were too tight. They gleefully responded, “We

don’t care. You’re a fucking activist.”

       174.    Officers yanked Mr. Harris from the ground by his arms, injuring his back and shoulders.

       175.    Mr. Harris again advised the officers that his ties were too tight; his hands were numb. The

officers repeated that they did not care about activists. Although Mr. Harris attempted to explain that he

was not an activist, the officers ignored him and took him to the police wagon.

       176.    While being moved to the wagon, Mr. Harris asked officers to return his cellphone. They

again ignored him and continued their refrain about activists getting what they deserve.

       177.    Once at the St. Louis City Justice Center, Mr. Harris was cramped into a cell with the other

arrestees. There was not enough seating for everyone, the cell was oppressively hot, and, worse, Mr.

Harris’s zip ties were still painfully tight. The police did not remove the zip ties until Mr. Harris was

booked hours later.

       178.    Again, Mr. Harris asked for his cellphone, but officers did nothing.

       179.    Mr. Harris was released at about noon on September 18, 2017. SLMPD never returned Mr.

Harris’s cellphone. Officers maintained that it was not among his property when he was booked.

       180.    For about three days, Mr. Harris had bruises on his back and neck, in the shapes of the

officers’ footprints. For a week, Mr. Harris had cuts on his wrists from the zip ties; his hands were swollen

and numb. Two years later, Mr. Harris continues to experience intermittent numbness in his hands.




                                                         38
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 39 of 68 PageID #: 1504



       181.    Mr. Harris is nervous and afraid around police now. He has no faith in them. He attended

a protest as an observer, and he was violently attacked and arrested without justification, as a result. Since

the unlawful beating. Mr. Harris has been too afraid to express his constitutional rights by attending or

observing protests.

                                       ALLEGATIONS (McCAIN)

       182.    On Sunday, September 17, 2017, Mr. McCain and three of his family members arrived in

downtown St. Louis to socialize and observe the protest.

       183.    As Mr. McCain and his family walked towards the intersection of Tucker Boulevard and

Washington Avenue, Mr. McCain encountered small groups of people with whom he discussed the

Stockley verdict.

       184.    Mr. McCain noticed a police presence, but he did not believe anything was amiss. He did

not observe any criminal acts or hear any dispersal orders. He had no idea that police were blocking means

of egress.

       185.    Once he and his family reached Tucker and Washington, Mr. McCain noticed people he

knew from school, Facebook, and around town, so he approached them to socialize.

       186.    After about 10-15 minutes at the intersection, a line of officers had reached his corner of

the intersection and commanded him to stay back. Mr. McCain attempted to leave the area and return to

the vehicle in which he had arrived.

       187.    However, with the kettle complete, officers told him and everyone present to “get on the

ground.”

       188.    Mr. McCain immediately complied, lying face down on the ground. Yet, officers pepper

sprayed him several times.




                                                         39
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 40 of 68 PageID #: 1505



       189.      Next, the officers zip tied Mr. McCain’s hands tightly behind his back, causing pain in his

hands. Mr. McCain also sustained cuts on his elbows.

       190.      Finally, officers took a photograph of Mr. McCain and transported him to the St. Louis

City Justice Center by police van.

       191.      Mr. McCain washed the pepper spray from his own eyes when he reached the cell.

       192.      Mr. McCain was released from jail 12 hours later.

                                         ALLEGATIONS (THEIS)

       193.      On the evening of September 17, 2017, Ms. Theis went downtown with her two children

to teach them about peaceful protests.

       194.      Near SLMPD headquarters, Ms. Theis and her children witnessed a dark blue sedan with

darkened windows, which she assumed belonged to law enforcement, circle a group of protesters and then

abruptly lunge toward them and reverse, in an attempt to hit peaceful protestors, without warning, before

driving off.

       195.      After realizing that she and her children may have been in danger, Ms. Theis took her

children home.

       196.      Later in the evening, Ms. Theis returned to downtown with a friend, expecting to see large

crowds gathering and marching. However, by the time Ms. Theis and her friend arrived downtown, all of

the protests had ended.

       197.      When she and her friend made it to Olive Street, near the Tucker Boulevard intersection,

police came out of nowhere and surrounded their vehicle.

       198.      After the large group of officers passed Ms. Theis, she and her friend decided to get out of

their vehicle to record the officers’ actions. Ms. Theis’s friend gave her a camera.

       199.      Ms. Theis and her friend walked silently on the sidewalk as they recorded the police.




                                                         40
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 41 of 68 PageID #: 1506



       200.    The first thing Ms. Theis saw was SLMPD officers dressed in military garb form a line and

begin to chant loudly.

       201.    Ms. Theis changed her position, so she could get a better angle of the police.

       202.    At that point, a police officer in a white shirt, who Ms. Theis believed to be a supervisor,

told Ms. Theis and her friend they were permitted to record as long as they stayed on the sidewalk.

       203.    Ms. Theis immediately complied and joined members of the media, including a person

known as “RebZ,” on a sidewalk corner.

       204.    It should have been apparent to anyone that Ms. Theis and the people she was gathered

with were not protesting. Rather, they were exercising their constitutional rights to record law

enforcement.

       205.    Because she was with an easily identifiable group of media members, Ms. Theis believed

that she was safe. Sadly, she was wrong.

       206.    Throughout, Ms. Theis complied with the few directions that SLMPD officers gave her.

When asked to move, she moved.

       207.    Eventually, it became apparent to her that SLMPD officers were repositioning themselves

to surround and kettle everyone present.

       208.    However, Ms. Theis did not observe anyone disregarding commands or breaking any laws

before the officers started corralling them.

       209.    At that point, other than some chanting, the police were acting normally. They were

smiling.

       210.    Suddenly, the officers’ demeanors grew hostile.

       211.    Ms. Theis and her friend attempted to use an alley to get to their car, so they could leave.

       212.    Ms. Theis encountered an SLMPD officer who blocked her path and directed Ms. Theis to

Washington and Tucker. Ms. Theis immediately complied.


                                                        41
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 42 of 68 PageID #: 1507



       213.     Upon arriving at the intersection, Ms. Theis saw between 100 to 200 officers. The officers

were pounding their batons against their shields and the ground.

       214.     Terrified, Ms. Theis and her friend again attempted to get to the friend’s car, which he had

parked on Washington, just west of Tucker. When Ms. Theis arrived at her friend’s vehicle and attempted

to enter it, a large contingent of SLMPD officers prevented Ms. Theis from doing so. The officer was

carrying a large baton. Ms. Theis and her friend begged to be allowed to leave.

       215.     Police prevented Ms. Theis and her friend from getting in the car and leaving despite their

desperate pleas.

       216.     Instead, an SLMPD officer pointed a large can of pepper spray at Ms. Theis and told her

to “get out of here or else.” The officer directed Ms. Theis back to the intersection of Washington and

Tucker.

       217.     Ms. Theis complied. When she returned to the intersection, she encountered a large group

of terrified people trying to leave the area. Ms. Theis and the rest of the group tried to leave by going east

on Washington Avenue.

       218.     They were prevented from leaving by a phalanx of bike officers spanning across the street

and sidewalk.

       219.     Ms. Theis and others repeatedly asked to be allowed to leave, but they were denied as

officers used their shields to push protesters down and on top of each other.

       220.     Ms. Theis was knocked to the ground, yelling to her friend “They are pushing us!”

       221.     Within seconds and without warning, SLMPD officers began to indiscriminately pepper

spray the people that had been kettled.

       222.     Ms. Theis heard no instructions.

       223.     Several officers grabbed Ms. Theis by the arms and legs while she was blinded by the

pepper spray.


                                                         42
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 43 of 68 PageID #: 1508



        224.      The officers roughly zip-tied Ms. Theis, causing bruising on her wrists and arm.

        225.      Police asked Ms. Theis for her name and identification, but she was unable to provide her

identification because her phone and wallet had been knocked to the ground as she was dragged by

officers.

        226.      As she lay in compliance on the ground, Ms. Theis’s foot and ankle were trampled by

officers walking around her.

        227.      Approximately two minutes after being zip tied, Ms. Theis was thrown into a van with a

metal interior.

        228.      Ms. Theis was still blinded by the pepper spray but heard officers chanting “Everybody

goes to jail” and “Whose streets? Our Streets!” as she sat in the van.

        229.      When Ms. Theis asked for help from officers to ease her discomfort from being sprayed

and zip tied, an officer responded, “Fuck you.”

        230.      At the jail, Ms. Theis asked the nurse for medical attention. Ms. Theis informed the nurse

that Ms. Theis suffers from lupus and that her lupus manifests on her skin. The nurse said that the jail did

not have anything to help Ms. Theis but that Ms. Theis was required to provide a urine sample to test for

pregnancy. Even knowing that Ms. Theis’s skin was extremely susceptible to pain and injury due to her

lupus, the nurse made no effort to wash the pepper spray off of Ms. Theis’s body.

        231.      Ms. Theis spent just under 24 hours in jail, the whole time with pepper spray covering her

skin, face, and eyes and causing her to feel like she was being tortured.

        232.      Ms. Theis continues to suffer pain in her foot and arm as a result of the events of September

17, 2017.

        233.      Ms. Theis experiences anxiety and depression as a result of the events of September 17,

2017.




                                                           43
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 44 of 68 PageID #: 1509



       234.    Since being pepper sprayed, Ms. Theis continues to experience severe eye pain and has

suffered a degradation in her sight.

       235.    Ms. Theis lost friends and lost her dream of being a journalist as a result of the events of

September 17, 2017.

       236.    Ms. Theis’s children are vicariously traumatized by the event, from witnessing their

mother’s injuries and changed personality as a result of the events of September 17, 2017.

                                   ALLEGATIONS (WARRINGTON)

       237.    At approximately noon on September 17, 2017, Ms. Warrington headed downtown to

observe the protest at the Metropolitan Police Department, 1915 Olive Street.

       238.    Ms. Warrington documented the goings-on by recording on her cellphone.

       239.    At about 8:00 PM, the protesters started marching from the police station to the heart of

downtown; Ms. Warrington followed to continue her observation. At all times, she did not participate in

the lawful protests.

       240.    By the time the protesters reached the intersection of Olive and Tucker Boulevard, the

crowd dispersed, and people began to move more as individuals and small groups.

       241.    Ms. Warrington continued behind the people traveling down Olive Street and her fellow

observers followed other groups.

       242.    As Ms. Warrington entered an alley off of Olive Street, she saw several people running

from riot gear-clad police officers who had their weapons drawn.

       243.    Alarmed, Ms. Warrington decided to meet back up with her fellow observers sometime

between 8:30 and 9:00 PM.

       244.    Ms. Warrington heard that the police were arresting a citizen near the Convention Center,

so she and several other observers headed to Washington Avenue and observed that arrest.




                                                       44
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 45 of 68 PageID #: 1510



        245.    Afterwards, as Ms. Warrington and the other observers headed down Washington, back

towards Tucker Boulevard, she noticed smaller groups of people on Tucker. Ms. Warrington believed

people were trying to find the companions they lost track of when the large crowd separated.

        246.    By about 10:30 PM, Ms. Warrington noticed an increased police presence on Tucker.

        247.    At about 11:20 PM, Ms. Warrington saw a man pushing a baby in a stroller. Fearing that

the larger police presence and potential deployment of pepper spray could create a dangerous environment

for the baby, Ms. Warrington separated from the other observers to warn the man to get his baby out of

the area.

        248.    Subsequently, Ms. Warrington rejoined one of her fellow observers and noticed a line of

police behind that observers.

        249.    Some of the other people in the area told Ms. Warrington that there was another line of

police blocking another intersection, two blocks away.

        250.    Ms. Warrington and her acquaintance decided that they needed to find their other friend

from whom they had separated and then leave the area.

        251.    Once they found him, Ms. Warrington and the two other observers tried to exit through an

opening between police officers on the southeast side of the intersection of Washington and Tucker.

        252.    At about 11:25 PM, as Ms. Warrington and the other observers approached the opening,

the police dressed in riot gear yelled, “Move back! Move back!” and hit their batons on the ground. One

of the officers had his pepper spray out.

        253.    The officers moved towards Ms. Warrington and her companions, physically pushing them

back into the intersection.

        254.    Other officers pushed in from the other sides, cramming Ms. Warrington’s group and other

citizens into the intersection.




                                                         45
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 46 of 68 PageID #: 1511



         255.   Ms. Warrington was not committing any criminal acts at that time, nor had she at any point

that night.

         256.   Ms. Warrington did not observe anyone else committing any criminal acts at that time.

         257.   Yet, with the kettle complete, the officers yelled to the crowd, “You’re under arrest! Get

down!”

         258.   Ms. Warrington and everyone else immediately got on the ground.

         259.   Ms. Warrington sat down and put her hands in the air.

         260.   An officer told her to lie down, so Ms. Warrington put her cell phone, which was still

recording, on her chest and laid on her back.

         261.   An officer then told Ms. Warrington to lie on her stomach.

         262.   Because she thought it safest to keep her hands in the air while she rolled over, Ms.

Warrington’s cell phone flew over her head as she turned.

         263.   One officer picked up Ms. Warrington’s phone and ended the recording. Another officer

removed Ms. Warrington’s backpack from her back.

         264.   Ms. Warrington felt a warm liquid drip over her back and legs. At the time, Ms. Warrington

believed an officer was urinating on her. She later learned that the officer sprayed her body with pepper

spray.

         265.   Within a few minutes, an officer zip-tied Ms. Warrington’s hands behind her back. The

officer kept pulling the ties tighter and tighter.

         266.   A few minutes after that, an officer brought Ms. Warrington to her feet and took her to a

van for transport to jail.

         267.   Ms. Warrington was jailed for approximately twelve hours.

         268.   Ms. Warrington sat in a cell with about three dozen other women. They all coughed and

sneezed throughout the night from the pungent odor emanating from the pepper spray.


                                                       46
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 47 of 68 PageID #: 1512



        269.    The officers responsible for fingerprinting Ms. Warrington and the other arrestees coughed

from the pepper spray, and one of them remarked, “Ah, the smell of justice.”

        270.    Ms. Warrington did not receive any medical treatment, but she was ordered to urinate in a

cup to determine whether she was pregnant.

        271.    Because the zip ties were applied so tightly, Ms. Warrington had visible marks on her wrists

for 24 hours. Her left hand, from her wrist to her thumb, was numb for two weeks. Her right hand, from

her wrist to her thumb, was numb for two months.

        272.    The day after she was arrested, Ms. Warrington saw a motorcycle helmet on a counter as

soon as she entered her workplace. At first glance, she thought the helmet was police-issued and that the

police left it there as a warning.

        273.    Ms. Warrington had to speak to a counselor.

        274.    As a result of her arrest, Ms. Warrington believes she would be more likely to call a friend

than police if she were in danger.

        275.    Ms. Warrington does not believe police even see protestors as people.

                                               COUNT I
                    42 U.S.C. § 1983 – First and Fourteenth Amendment Violations
                                   (Against All Defendant Officers)

        276.    Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein.

        277.    Plaintiffs have a fundamental right to assemble and express Plaintiffs’ views protected by

the freedom of association and freedom of speech clauses of the First Amendment, as applied to the states

under the Fourteenth Amendment to the United States Constitution.

        278.    Defendants’ actions violated Plaintiffs’ rights under the First Amendment to freedom of

speech and freedom of assembly by interfering with Plaintiffs ability to associate freely in public and

express Plaintiffs’ views as part of a peaceful demonstration.


                                                        47
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 48 of 68 PageID #: 1513



        279.       Observing and recording public protests, and the police response to those protests, is also

a legitimate means of gathering information for public dissemination that is protected by the freedom of

speech and freedom of the press clauses of the First Amendment, as applied to the states under the

Fourteenth Amendment to the United States Constitution.

        280.       Defendants’ actions violated Plaintiffs’ First Amendment rights to freedom of the press

and freedom of speech by interfering with Plaintiffs’ ability to gather information and cover a matter of

public interest.

        281.       Defendants engaged in these unlawful actions willfully and knowingly, acting with

reckless or deliberate indifference to Plaintiffs’ First Amendment rights.

        282.       As a direct and proximate result of Defendants’ unlawful actions described herein,

Plaintiffs suffered damages, including physical injury, emotional trauma, great concern for Plaintiffs’

safety; fear, apprehension, depression, anxiety, consternation and emotional distress;

        283.       Additionally, Defendants’ actions described herein have had a chilling effect on Plaintiffs,

who are now less likely to participate in free public discourse.

        284.       At all times, Defendants were acting under color of state law.

        285.       If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

                                             COUNT II
               42 U.S.C. § 1983 – Fourth and Fourteenth Amendment: Excessive Force
                                   (Against All Defendant Officers)

        286.       Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

        287.       The use of force against Plaintiffs, by inflicting harm through use of zip-cuffs tightly

applied to Plaintiffs’ wrists, was objectively unreasonable.




                                                             48
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 49 of 68 PageID #: 1514



       288.    The use of force against Plaintiffs by Defendant Officers, individually and acting concert,

including spraying with chemical munitions, kicking, punching, slapping, dragging, and standing on some

of Plaintiffs’ necks and backs, was objectively unreasonable.

       289.    The use of kettling, without warning, was objectively unreasonable and constituted

excessive force.

       290.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

       291.    As a direct result of the conduct of Defendants described herein, Plaintiffs suffered physical

injury and emotional trauma.

       292.    At all times, Defendants were acting under color of state law.

       293.    Defendants engaged in these actions willfully and knowingly, acting with reckless or

deliberate indifference to the Plaintiffs’ Fourth Amendment rights. As a direct and proximate result of

Defendants’ unlawful actions, Plaintiffs were damaged.

       294.    If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

                                             COUNT III
                   42 U.S.C. § 1983 – Fourth and Fourteenth Amendment Violations
                   Unreasonable Search and Seizure (Against All Defendant Officers)

       295.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

       296.    Defendants did not have probable cause to arrest Plaintiffs.

       297.    Defendants unreasonably searched and seized Plaintiffs, thereby depriving Plaintiffs of

their right to be free from unreasonable search and seizure of their person in violation of the Fourth and

Fourteenth Amendments to the United States Constitution.




                                                         49
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 50 of 68 PageID #: 1515



        298.     All Defendants herein planned, authorized, directed, ratified, personally participated,

and/or failed to prevent in the conduct described herein.

        299.     Further, there was no objectively reasonable belief that Plaintiffs had committed a criminal

offense, nor was there even arguable probable cause for the arrest. As such, the search and seizure were

unreasonable.

        300.     Defendants engaged in these unlawful actions willfully and knowingly, acting with

reckless or deliberate indifference to Plaintiffs’ Fourth Amendment rights. As a direct and proximate result

of Defendants’ unlawful actions, Plaintiffs were damaged.

        301.     At all times, Defendants were acting under color of state law.

        302.     If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

                                                 COUNT IV
                            42 U.S.C. § 1983 – Conspiracy to Deprive Civil Rights
                                       (Against All Defendant Officers)

        303.     Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

        304.     Defendants, acting in their individual capacities and under color of law, conspired together

and with others, and reached a mutual understanding to undertake a course of conduct that violated

Plaintiffs’ civil rights.

        305.     The City of St. Louis itself was a member of the conspiracy because throughout the night,

the highest levels of the SLMPD, Department of Public Safety, and City government were involved in the

planning, monitoring and/or execution of this event.

        306.     As described above, Defendants Leyshock, Sachs, Jemerson, and Rossomanno conspired

to design and implement the illegal kettling plan, with the intent to unlawfully arrest and use excessive

force on Plaintiffs.


                                                           50
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 51 of 68 PageID #: 1516



       307.    Defendants Boyher and Karnowski joined the conspiracy when they directed officers under

their control and supervision to execute the illegal kettling plan, with the intent to unlawfully arrest and

use excessive force on Plaintiffs.

       308.    The remaining Defendant Officers joined the conspiracy when they agreed to participate

in the illegal kettling plan and then unlawfully arrested and used excessive force on Plaintiff.

       309.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

       310.    In furtherance of this conspiracy, Defendants committed the following overt acts:

               a.      Defendants, acting in concert, kettled and unlawfully seized Plaintiff. They

       detained Plaintiff’s in the City Justice Center for between 12 and 24 hours.

               b.      Defendants used excessive force by tying Plaintiffs’ hands in the zip-cuffs.

               c.      Defendants used excessive force by deploying chemical agent against

               Plaintiffs.

               d.      Defendants assaulted Plaintiffs.

               e.      Defendants initiated charges against Plaintiffs that would chill a person of ordinary

       firmness.

       311.    As a direct and proximate result of the conspiracy between Defendants and others as

described above, Plaintiffs were subjected to assault; the use of excessive force; the deprivation of the

right to be free from unreasonable search and seizure; and malicious prosecution.

       312.    As a direct and proximate result of Defendants’ actions, Plaintiffs suffered and will

continue to suffer physical pain and injury and emotional trauma.

       313.    The acts described herein were intentional and callously indifferent to the rights of

Plaintiffs, thus entitling Plaintiffs to an award of punitive damages against the Defendants.

       314.    At all times, Defendants were acting under color of state law.


                                                          51
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 52 of 68 PageID #: 1517



        315.    If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

                                              COUNT V
               42 U.S.C. § 1983 – Fourth, Eighth and Fourteenth Amendment Violations
                  Deliberate Indifference to Medical Needs (Against All Defendants)

        316.    Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein.

        317.    SLMPD and City of St. Louis Correctional Staff failed to provide medical care to Plaintiffs

who were illegally pepper sprayed and/or hurt by the zip-cuffs.

        318.    Defendants deliberately ignored Plaintiffs’ serious medical needs by refusing to provide

such medical care.

        319.    The failure to provide medical care exacerbated the pain and injury inflicted on

        Plaintiffs by Defendants.

        320.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

        321.    As a direct and proximate result of Defendants’ unlawful actions described herein, Plaintiff

suffered damages, including physical injury, emotional trauma, great concern for Plaintiff’s own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress.

        322.    At all times, Defendants were acting under color of state law.

        323.    If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42 U.S.C. §

1988.




                                                          52
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 53 of 68 PageID #: 1518



                                            COUNT VI
                                 42 U.S.C. § 1983 – Municipal Liability
         Monell Claim for Failure to Train, Failure to Supervise, and for a Custom of Conducting
         Unreasonable Search and Seizures and Use of Excessive Force (Against Defendant City)

       324.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

       325.    Defendant City is liable to Plaintiffs, pursuant to 42 U.S.C. § 1983, for the remaining

Defendants’ violations of Plaintiffs’ rights because the violations were caused by a policy, practice, or

custom of the St. Louis Metropolitan Police Department. Among the SLMPD policies, practices, or

customs that caused constitutional harm to Plaintiffs are the following:

               a.       SLMPD officers’ routine use of excessive force when policing protests, especially

       those at which police brutality is being protested;

               b.       SLMPD’s policy or custom of issuing vague and even contradictory dispersal

       orders without giving an opportunity to comply;

               c.       SLMPD’s policy of arbitrarily declaring unlawful assemblies in the absence of any

       threat or force or violent activity that provides no notice to citizens or unlawful conduct;

              d.        Additionally, SLMPD has a custom, policy, or practice of violating the Fourth

      Amendment by regularly conducting unreasonable seizures and arresting individuals without

      probable cause.

       326.    Defendant City had notice that its use of force training and officer supervision was

inadequate and likely to result in constitutional violations based on multiple incidents of excessive force

against protestors in October 2014, November 2014, July 2015, August 2015, and September 2017.

       327.    Despite Defendant City’s March 2015 Templeton settlement agreement, SLMPD officers

continue to use chemical agents against non-violent citizens, illustrating Defendant City’s deliberate and

conscious choice to maintain training and supervision practices that give rise to constitutional violations.



                                                        53
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 54 of 68 PageID #: 1519



       328.    Even after the Templeton settlement and the incidents that gave rise to it, Defendant City

did not initiate or require comprehensive retraining of its officers, despite repeated, similar constitutional

violations perpetrated by SLMPD officers after that settlement and before the incident at issue in this case.

       329.    In its failures, Defendant City has been deliberately indifferent to the rights of citizens, and

these failures, policies, and customs are the moving force behind, and direct and proximate cause of, the

constitutional violations suffered by Plaintiff as alleged herein.

       330.    As a direct result of the Defendant City’s failures, policies, and customs as described

herein, Plaintiff suffered damages, including physical injury, fear, apprehension, and concern for

Plaintiff’s own safety.

       331.    The decision to initiate or conduct the mass arrests and the orders concerning the manner

in which Plaintiffs were kettled was made by officers of sufficient rank, authority, influence, and discretion

that they can be deemed policymakers under Monell and its progeny.

       332.    If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

                                              COUNT VII
                          Missouri State Law – Battery (Against All Defendants)

       333.    Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein.

       334.    During the process of being unconstitutionally arrested, Plaintiffs suffered battery at the

hands of Defendants.

       335.    Namely, Defendants’ physically aggressive tactics caused intentional and offensive bodily

harm to Plaintiffs.

       336.    In spraying Plaintiffs with pepper spray — when Plaintiffs were passive and complying

with Defendants’ directives — caused further intentional and offensive bodily contact.



                                                         54
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 55 of 68 PageID #: 1520



       337.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

       338.    As a direct result of Defendants’ conduct described herein, Plaintiffs suffered damages,

including physical injury, emotional trauma, great concern for Plaintiffs’ safety; fear, apprehension,

depression, anxiety, consternation and emotional distress.

       339.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       340.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

       341.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims pursuant to § 537.610.1, RSMo.

       342.    The actions of Defendants as described above were carried out in bad faith and with malice,

and done with actual, wanton intent to cause injury, such that punitive damages should be awarded to

punish Defendants and to deter them, as well as other similarly-situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

                                           COUNT VIII
                     Missouri State Law – False Arrest (Against All Defendants)

       343.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

       344.    Plaintiffs were arrested without any legal justification or probable cause by Defendants.




                                                         55
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 56 of 68 PageID #: 1521



       345.    Defendants proceeded to constrain and confine Plaintiffs against Plaintiffs’ free will. There

was no lawful justification for Defendants restraining and confining Plaintiffs in the above manner.

       346.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

       347.    As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, fear, apprehension, and emotional trauma.

       348.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       349.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

       350.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

       351.    The actions of Defendants as described above were carried out in bad faith and with malice,

and done with actual, wanton intent to cause injury, such that punitive damages should be awarded to

punish Defendants and to deter them, as well as other similarly-situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

       352.    The actions of Defendants as described above were carried out in bad faith and with malice,

such that punitive damages should be awarded to punish Defendants and to deter them, as well as others

similarly-situated individuals from engaging in similar conduct in the future, in an amount to be

determined by a jury.




                                                         56
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 57 of 68 PageID #: 1522



                                            COUNT IX
                 Missouri State Law – False Imprisonment (Against All Defendants)

         353.   Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein.

         354.   Defendants intentionally restrained and confined Plaintiffs against Plaintiffs’ will when

they took Plaintiffs into custody and detained Plaintiffs.

         355.   Plaintiffs did not consent to Defendants’ actions in removing and confining Plaintiffs in

the manner described above, nor in any manner whatsoever.

         356.   There was no lawful justification for Defendants to restrain and confine Plaintiffs in the

manner described above.

         357.   Defendants held Plaintiffs in confinement for a substantial period of time, spanning several

hours.

         358.   All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

         359.   As a direct and proximate result of Plaintiffs’ false imprisonment by Defendants, Plaintiffs

suffered damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress.

         360.   Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

         361.   Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”



                                                         57
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 58 of 68 PageID #: 1523



        362.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

        363.    Defendants’ actions in causing the false imprisonment of Plaintiffs, as described above,

were carried out with an evil motive and/or reckless indifference and conscious disregard for Plaintiff’s

rights, thereby entitling Plaintiff to punitive damages in an amount sufficient to punish and deter

Defendants and others similarly situated from like conduct in the future.

                                             COUNT X
                    Missouri State Law – Abuse of Process (Against All Defendants)

        364.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

        365.    Defendants made an illegal, improper, and perverse use of process by arresting, charging,

and detaining Plaintiffs without any legal justification or probable cause in order to harass and intimidate

Plaintiff, which constitutes an improper collateral purpose.

        366.    Defendants acted willfully and knowingly when they abused legal process for unlawful

purposes and with an illegitimate collateral objective, in that Defendants used legal process through their

authority for purposes other than the legitimate investigation and prosecution of criminal acts.

        367.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

        368.    As a direct and proximate result of Defendants’ abuse of process, Plaintiffs suffered

damages, including emotional trauma, great concern for Plaintiffs’ own safety; fear, apprehension,

depression, anxiety, consternation and emotional distress; lost time; loss of employment opportunity; and

loss of faith in society.




                                                         58
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 59 of 68 PageID #: 1524



       369.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       370.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

       371.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

       372.    The actions of Defendants as described above were carried out in bad faith and with malice,

and done with actual, wanton intent to cause injury, such that punitive damages should be awarded to

punish Defendants and to deter them, as well as other similarly-situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

       373.    Defendants’ abuse of process, as described above, was carried out with an evil motive

and/or reckless indifference and conscious disregard for Plaintiffs’ rights, thereby entitling Plaintiffs to

punitive damages in an amount sufficient to punish and deter Defendants and others similarly situated

from like conduct in the future.

                                            COUNT XI
                Missouri State Law – Malicious Prosecution (Against All Defendants)

       374.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

       375.    Defendants assisted in the filing of charges against Plaintiffs with no probable cause that

Plaintiffs had committed a crime or ordinance violation.




                                                        59
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 60 of 68 PageID #: 1525



       376.    Such charges were subsequently dismissed against Plaintiffs. As a direct result of the

conduct of Defendants described herein, Plaintiffs suffered damages, including physical injury, emotional

trauma, great concern for Plaintiffs’ own safety; fear, apprehension, depression, anxiety, consternation

and emotional distress; lost time; loss of employment opportunity; and loss of faith in society. All

Defendants herein planned, authorized, directed, ratified, personally participated in, and/or failed to

prevent the conduct described herein.

       377.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       378.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

       379.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

       380.    The actions of Defendants as described above were carried out in bad faith and with malice,

and done with actual, wanton intent to cause injury, such that punitive damages should be awarded to

punish Defendants and to deter them, as well as other similarly-situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

                                           COUNT XII
     Missouri State Law – Negligent Infliction of Emotional Distress (Against All Defendants)

       381.    Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein.




                                                       60
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 61 of 68 PageID #: 1526



       382.    By assaulting Plaintiffs and spraying Plaintiffs with pepper spray, Defendants realized or

should have realized that their conduct posed an unreasonable risk to Plaintiffs.

       383.    Further, Plaintiffs were reasonably in fear for Plaintiffs’ own person because of the actions

of Defendants and suffered emotional distress or mental injury that is medically diagnosable and

sufficiently severe to be medically significant as a result of Defendants’ actions.

       384.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

       385.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       386.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

       387.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

       388.    The actions of Defendants as described above were carried out in bad faith and with malice,

and done with actual, wanton intent to cause injury, such that punitive damages should be awarded to

punish Defendants and to deter them, as well as other similarly-situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

                                           COUNT XIII
                      Missouri State Law – Conversion (Against All Defendants)

       389.    Plaintiffs incorporates by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein.



                                                         61
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 62 of 68 PageID #: 1527



       390.    SLMPD officers seized, discarded, or destroyed property owned by some Plaintiffs

(“Converted Property”) during Plaintiffs’ wrongful and unconstitutional arrest.

       391.    Plaintiffs were the owners of Converted Property.

       392.    Defendants took possession of Converted Property without Plaintiffs’ permission.

       393.    Defendants deprived Plaintiffs of the rights of possession of Converted Property.

       394.    Plaintiffs made demands on Defendants to return Converted Property.

       395.    Defendants failed to return Converted Property after Plaintiffs made such demands.

       396.    Plaintiffs were injured as a result of these actions in the form of actual damages for the

purchase value of Converted Property, as well as for the loss of use of Converted Property.

       397.    All Defendants herein planned, authorized, directed, ratified, personally participated in,

and/or failed to prevent the conduct described herein.

       398.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       399.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

       400.    By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

                                          COUNT XIV
                 Missouri State Law – Conspiracy (Against All Defendant Officers)

       401.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.


                                                         62
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 63 of 68 PageID #: 1528



        402.     Defendants, acting in their individual capacities and under color of law, conspired together

and with others, and reached a mutual understanding to undertake a course of conduct that violated

Plaintiffs’ civil rights.

        403.     Defendants entered into this conspiracy with the intent and objective to violate the civil

rights of the Plaintiffs, as described herein.

        404.     As described above, Defendants conspired to design, implement, and participate in the

illegal kettling plan, with the intent to unlawfully arrest and use excessive force on Plaintiffs. 406.

        In furtherance of this conspiracy, Defendants committed the following overt acts:

                 a.         Defendants, acting in concert, kettled and unlawfully seized Plaintiffs. They

        detained Plaintiffs in the City Justice Center for many hours.

                 b.         Defendants used excessive force by, among other things, tying many

                 Plaintiffs’ hands in zip-cuffs.

                 c.         Defendants used excessive force by deploying chemical agents against

                 Plaintiffs.

                 d.         Defendants assaulted and battered many members of the putative class.

                 e.         Defendants initiated charges against Plaintiffs that would chill a person of ordinary

        firmness.

        405.     As a direct and proximate result of the conspiracy between Defendants and others as

described above, Plaintiffs were subjected to assault; the use of excessive force; the deprivation of the

right to be free from unreasonable search and seizure; and malicious prosecution.

        406.     As a direct and proximate result of Defendants’ actions, Plaintiffs suffered and will

continue to suffer physical pain and injury and emotional trauma.

        407.     The acts described herein were intentional and callously indifferent to the rights of

        Plaintiffs, thus entitling Plaintiffs to an award of punitive damages against the Defendants.


                                                             63
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 64 of 68 PageID #: 1529



        408.     At all times, Defendants were acting under color of state law.

        409.     As members of the conspiracy, Defendants are jointly and severally liable for the damages

to Plaintiffs.

        410.     Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

        411.     Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan. The

2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he PFPC is

reported as if it were part of the primary government because its sole purpose is to provide the City with

a defined and funded self-insurance program for claims, judgments, and other related legal matters.”

        412.     By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

                                               COUNT XV
                          Failure to Intervene (Against All Defendant Officers)

        413.     Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

        414.     Defendants Officers witnessed the tortious and unconstitutional actions of other officers at

the scene and failed to intervene to prevent it from occurring and/or to lessen its severity.

        415.     Defendant Officers knew that seizure of the putative class was unreasonable, without

probable cause, and illegal.

        416.     Defendant Officers knew that the force used against the putative class was unreasonable

under the circumstances and was clearly excessive.




                                                         64
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 65 of 68 PageID #: 1530



       417.    Defendant Officers had the opportunity and means to prevent the harm to the putative class

from occurring but failed to intercede by stopping the illegal seizure of and use of excessive force against

the putative class.

       418.    Defendant Officers acted under color of law.

       419.    As a direct and proximate result of Defendants Officers’ failure to intervene in the unlawful

seizure and use of excessive force against the putative class, the putative class has suffered and will

continue to suffer physical and emotional injuries and has suffered and will continue to suffer pain of the

body and mind, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life,

and stress.

       420.    The conduct of the Defendant Officers and each of them jointly and separately was reckless

and callously indifferent to the constitutional rights of the putative class, malicious and wanton with

respect to those rights, making an award of punitive damages warranted and necessary to punish them in

their individual capacities and to deter each of them and others from the same or similar misconduct in

the future

                                           COUNT XVI
                           Procedural Due Process (Against All Defendants)

       421.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of this

Complaint as if fully set forth herein.

       422.    Defendants claim that the basis for the arrest of Plaintiffs and the Class was a violation of

St. Louis Code of Ords. 15.52.010 and 17.16.275 (“Ordinances”).

       423.    The Ordinances are unconstitutionally vague on their face and as applied to Plaintiffs and

do not provide fair notice to a reasonable person as to how to comply with the law.

       424.    Defendants have maintained that citizens are subject to arrest pursuant to the Ordinances

for clearly constitutionally protected activity, such as peacefully congregating on sidewalks.



                                                        65
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 66 of 68 PageID #: 1531



        425.    The due process rights of the putative class were violated when the City of St. Louis,

through its agent officers, failed to provide sufficient warning about the deployment of chemical agents,

failed to provide an opportunity to disperse, failed to leave open routes of egress, and failed to enforce St.

Louis Code of Ords. 15.52.010 and 17.16.275 in a way that a person of ordinary intelligence could

understand and comply with.

        426.    St. Louis Code of Ords. 15.52.010 and 17.16.275, and the City of St. Louis’ policies and

customs related to their enforcement, permit arbitrary enforcement at the unbridled discretion of an

individual police officer(s), without adequate notice or an adequate opportunity to comply, in a way that

does not provide a person of ordinary intelligence with a reasonable opportunity to understand what

conduct is permitted and prohibited, and in a way that authorizes and encourages discrimination based on

the content of the message of a person engaged in expressive activity.

        427.    Moreover, the City of St. Louis has enacted and follow a custom or procedure of refusing

to negotiate or dismiss any charges under these ordinances without a release of liability, which encourages

its officers to act with impunity and in violation of the civil rights of their citizens.

                                           COUNT XVII
          Vicarious Liability Under City Charter (Against Defendants O’Toole and Deeken)

        428.    Article VIII, Section 5 of the Charter of the City of St. Louis states that “[e]ach head of a

department, office or division shall be responsible for the acts or omissions of officers and employees

appointed by him, and may require bonds or other securities from them to secure himself.” (Emphasis

added).

        429.    Defendant Officers are officers and employees of the Director of Public Safety and the

Chief of Police.

        430.    Defendant Officers were acting in the scope of their employment when they committed the

offenses described in Counts I-XVI.



                                                           66
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 67 of 68 PageID #: 1532



         431.   Accordingly, pursuant to Article VIII, Section 5, the Director of Public Safety and the Chief

of Police are vicariously liable for the acts and omissions of the Defendant Officers, as described in Counts

I-XVI.

         432.   The Director of Public Safety and the Chief of Police are therefore responsible for any

damages awarded to Plaintiffs and the Class as a result of the injuries suffered at the hands of the

Defendants Officers as described above in Counts I-XVI.

         WHEREFORE, Plaintiffs pray for judgment in favor of Plaintiffs against all Defendants for

compensatory damages, punitive damages, attorneys’ fees, expenses, costs, declare St. Louis Code of

Ords. 15.52.010 and 17.16.275 unconstitutional, and for any other relief this Court deems just and

appropriate.




                                                         67
   Case: 4:19-cv-02590-CDP Doc. #: 13 Filed: 01/15/20 Page: 68 of 68 PageID #: 1533



Date: January 15, 2020                     Respectfully submitted,

                                           KHAZAELI WYRSCH LLC

                                           /s/ Javad M. Khazaeli
                                           Javad M. Khazaeli, 53735MO
                                           James R. Wyrsch, 53197MO
                                           Kiara N. Drake, 67129MO
                                           911 Washington Avenue, Suite 211
                                           St. Louis, MO 63101
                                           (314) 288-0777
                                           (314) 400-7701 (fax)
                                           james.wyrsch@kwlawstl.com
                                           javad.khazaeli@kwlawstl.com
                                           kiara.drake@kwlawstl.com

                                           CAMPBELL LAW LLC

                                           /s/ Alicia Campbell
                                           Alicia Campbell, #59586
                                           John Campbell, #59318
                                           3470 S. Jefferson
                                           St. Louis, Missouri 63114
                                           alicia@campbelllawllc.com
                                           john@campbelllawllc.com

                                           Attorneys for Plaintiffs




                                             68
